 

Exhibit 10.1

 

CREDIT AGREEMENT

 

DATED AS OF JUNE 28, 2013,

 

BUT MADE EFFECTIVE AS OF JULY 22, 2013,

 

BY AND AMONG

 

WILD CRAZE, INC., WILD CREATIONS, INC., AND

 

SNAPTAGZ, LLC,

 

COLLECTIVELY, AS BORROWERS,

 

AND

 

TCA GLOBAL CREDIT MASTER FUND, LP,

 

AS LENDER

 

 

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”), dated as of June 28, 2013, but made
effective as of July 22, 2013 (the “Effective Date”), is executed by and among
WILD CRAZE, INC., a Nevada corporation (the “Issuing Borrower”), WILD CREATIONS,
INC., a Nevada corporation, and SNAPTAGZ, LLC, a Delaware limited liability
company (each of the foregoing, including the Issuing Borrower, hereinafter
sometimes individually referred to as a “Borrower” and all such entities
sometimes hereinafter collectively referred to as “Borrowers” or the “Credit
Parties”), and TCA GLOBAL CREDIT MASTER FUND, LP (“Lender”).

 

WHEREAS, Borrowers have requested that Lender extend a revolving credit facility
to Borrowers of up to Two Million and No/100 Dollars ($2,000,000.00) for the
purposes permitted hereunder; and for these purposes, Lender is willing to make
certain loans and extensions of credit to Borrowers of up to such amount and
upon the terms and conditions set forth herein; and

 

WHEREAS, Borrowers have agreed to secure all of their obligations under the Loan
Documents by granting to Lender a first priority security interest in and Lien
upon all of their existing and after-acquired personal and real property; and

 

WHEREAS, in connection with the loans and extensions of credit to be made by
Lender pursuant to this Agreement, certain officers and directors of the
Borrowers are willing to execute Validity Certificates in favor of Lender in
connection with the Borrowers’ obligations under the Loan Documents;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:

 

1. DEFINITIONS.

 

1.1 Defined Terms. For the purposes of this Agreement, the following capitalized
words and phrases shall have the meanings set forth below.

 

(a) “Account” shall mean, individually, and “Accounts” shall mean, collectively,
any and all accounts (as such term is defined in the UCC) of each of the
Borrowers.

 

(b) “Affiliate” (a) of Lender shall mean: (i) any entity which, directly or
indirectly, controls or is controlled by or is under common control with Lender;
and (ii) any entity administered or managed by Lender, or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans; and (b) of a Borrower shall mean any
entity which, directly or indirectly, controls or is controlled by or is under
common control with any Borrower. With respect to an Affiliate of Lender or an
Affiliate of Borrowers, an entity shall be deemed to be “controlled by” another
entity if such other entity possesses, directly or indirectly, power to direct
or cause the direction of the management and policies of such entity, whether by
contract, ownership of voting securities, membership interests or otherwise.

 

1

 

 

(c) “Agreement” shall mean this Credit Agreement by and among Borrowers and
Lender.

 

(d) “Borrower” and “Borrowers” shall have the meaning given to such terms in the
preamble hereof.

 

(e) “Borrowing Base Amount” shall mean, if the Reserve Amount has not been fully
collected by Lender as of the date the Borrowing Base Amount is calculated, then
an amount, expressed in Dollars, equal to eighty-five percent (85%) of the
amount of funds then available and cleared in the Lock Box Account as of the
date the Borrowing Base Amount is calculated, less the Reserve Amount, less any
interest or fees then due and payable to Lender under this Agreement. If the
Reserve Amount has been fully collected by Lender in the Lock Box Account as of
the date the Borrowing Base Amount is calculated, then “Borrowing Base Amount”
shall mean an amount, expressed in Dollars, equal to one hundred percent (100%)
of the amount of funds then available and cleared in the Lock Box Account as of
the date the Borrowing Base Amount is calculated, less the Reserve Amount, less
any interest or fees then due and payable to Lender under this Agreement.

 

(f) “Borrowing Base Certificate” shall mean a certificate delivered by Lender to
Borrowers from time to time in a form acceptable to Lender, pursuant to which
the formula and calculation of the Borrowing Base Amount is made.

 

(g) “Business Day” shall mean any day other than a Saturday, Sunday or a legal
holiday on which banks are authorized or required to be closed for the conduct
of commercial banking business in the State of Florida.

 

(h) “Capital Expenditures” shall mean expenditures (including Capital Lease
obligations which should be capitalized under GAAP) for the acquisition of fixed
assets which are required to be capitalized under GAAP.

 

(i) “Capital Lease” shall mean, as to any Person, a lease of any interest in any
kind of property or asset, whether real, personal or mixed, or tangible or
intangible, by such Person as lessee that is, or should be, in accordance with
GAAP, recorded as a “capital lease” on the balance sheets of any Borrower.

 

(j) “Change in Control” shall mean any sale, conveyance, assignment or other
transfer, directly or indirectly, of any ownership interest of any Borrower,
which results in any change in the identity of the individuals or entities
previously in Control of such Borrower or the grant of a security interest in
any ownership interest of any Person, directly or indirectly Controlling any
Borrower, which could result in a change in the identity of the individuals or
entities previously in Control of such Borrower.

 

(k) “Closing Date” shall mean the date upon which the first Revolving Loan
hereunder is initially funded.

 

(l) “Collateral” shall mean, collectively, and whether now existing or hereafter
arising, all assets which secure the Loans, including, without limitation, all
existing and after-acquired tangible and intangible assets and property of each
of the Borrowers, including real property owned by each of the Borrowers, with
respect to which each of the Borrowers grant to Lender a Lien under the terms of
the Security Agreement and any of the other Loan Documents.

 

2

 

 

(m) “Common Stock” shall mean the common stock of the Issuing Borrower, par
value $0.001 per share.

 

(n) “Compliance Certificate” shall mean the covenant compliance certificate
contemplated by Section 10.11 hereof, the form of which is attached hereto as
Exhibit “A”.

 

(o) “Contingent Liability” and “Contingent Liabilities” shall mean,
respectively, each obligation and liability of Borrowers and all such
obligations and liabilities of Borrowers incurred pursuant to any agreement,
undertaking or arrangement by which Borrowers, or any one of them, either: (i)
guarantee, endorse or otherwise become or are contingently liable upon (by
direct or indirect agreement, contingent or otherwise, to provide funds for
payment, to supply funds to, or otherwise to invest in, a debtor, or otherwise
to assure a creditor against loss) the indebtedness, dividend, obligation or
other liability of any other Person in any manner (other than by endorsement of
instruments in the course of collection), including without limitation, any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (ii) guarantee the payment of dividends or other distributions
upon the shares or ownership interest of any other Person; (iii) undertake or
agree (whether contingently or otherwise): (A) to purchase, repurchase, or
otherwise acquire any indebtedness, obligation or liability of any other Person
or any property or assets constituting security therefor; (B) to advance or
provide funds for the payment or discharge of any indebtedness, obligation or
liability of any other Person (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise), or to maintain solvency, assets,
level of income, working capital or other financial condition of any other
Person; or (C) to make payment to any other Person other than for value
received; (iv) agree to lease property or to purchase securities, property or
services from such other Person with the purpose or intent of assuring the owner
of such indebtedness or obligation of the ability of such other Person to make
payment of the indebtedness or obligation; (v) to induce the issuance of, or in
connection with the issuance of, any letter of credit for the benefit of such
other Person; or (vi) undertake or agree otherwise to assure a creditor against
loss. The amount of any Contingent Liability shall (subject to any limitation
set forth herein) be deemed to be the outstanding principal amount (or maximum
permitted principal amount, if larger) of the indebtedness, obligation or other
liability guaranteed or supported thereby.

 

(p) “Control” or “Controlling” shall mean the possession of the power to direct,
or cause the direction of, the management and policies of a Person by contract,
voting of securities, or otherwise.

 

(q) “Credit Parties” shall have the meaning given to it in the preamble hereof.

 

(r) “Customer” shall mean any Person who is obligated to any Borrower for any
Receipts.

 

3

 

 

(s) “Default Rate” shall mean a per annum rate of interest equal to the highest
rate permitted by applicable law.

 

(t) “Depreciation” shall mean the total amounts added to depreciation,
amortization, obsolescence, valuation and other proper reserves, as reflected on
any Borrower’s financial statements and determined in accordance with GAAP.

 

(u) “Dollars” or “$” means lawful currency of the United States of America.

 

(v) “EBIDTA” shall mean, for any period, the sum of the following: (i) Net
Income (excluding extraordinary and unusual items and income or loss
attributable to a minority equity position in any affiliated corporation or
Subsidiary) for such period; plus (ii) interest expense; plus (iii) income and
franchise taxes payable or accrued; plus (iv) Depreciation for such period; plus
(v) all other non-cash charges; plus (vi) management fees; plus (vii) costs,
fees and expenses incurred in connection with, or otherwise associated with, the
closing of the transaction contemplated by this Agreement; minus (viii) that
portion of Net Income arising out of the sale of assets outside of the Ordinary
Course of Business (to the extent not previously excluded under clause (i) of
this definition), in each case to the extent included in determining Net Income
for such period.

 

(w) “Effective Date” shall have the meaning given to it in the preamble hereof.

 

(x) “Employee Plan” includes any pension, stock bonus, employee stock ownership
plan, retirement, disability, medical, dental or other health plan, life
insurance or other death benefit plan, profit sharing, deferred compensation,
stock option, bonus or other incentive plan, vacation benefit plan, severance
plan or other employee benefit plan or arrangement, including, without
limitation, those pension, profit-sharing and retirement plans of Borrowers
described from time to time in the financial statements of each Borrower and any
pension plan, welfare plan, Defined Benefit Pension Plans (as defined in ERISA)
or any multi-employer plan, maintained or administered by any Borrower or to
which any Borrower is a party or may have any liability or by which any Borrower
is bound.

 

(y) “Environmental Laws” shall mean all federal, state, district, local and
foreign laws, rules, regulations, ordinances, and consent decrees relating to
health, safety, hazardous substances, pollution and environmental matters, as
now or at any time hereafter in effect, applicable to Borrowers’ business or
facilities owned or operated by any Borrower, including laws relating to
emissions, discharges, releases or threatened releases of pollutants,
contamination, chemicals, or hazardous, toxic or dangerous substances, materials
or wastes in the environment (including, without limitation, ambient air,
surface water, land surface or subsurface strata) or otherwise relating to the
generation, manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials.

 

(z) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

(aa) “Event of Default” shall mean any of the events or conditions set forth in
Section 12 hereof.

 

4

 

 

(bb) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 

(cc) “Funded Indebtedness” shall mean, as to any Person, without duplication:
(i) all indebtedness for borrowed money of such Person (including principal,
interest and, if not paid when due, fees and charges), whether or not evidenced
by bonds, debentures, notes or similar instruments; (ii) all obligations to pay
the deferred purchase price of property or services; (iii) all obligations,
contingent or otherwise, with respect to the maximum face amount of all letters
of credit (whether or not drawn), bankers’ acceptances and similar obligations
issued for the account of such Person (including the Letters of Credit), and all
unpaid drawings in respect of such letters of credit, bankers’ acceptances and
similar obligations; and (iv) all indebtedness secured by any Lien on any
property owned by such Person, whether or not such indebtedness has been assumed
by such Person (provided, however, if such Person has not assumed or otherwise
become liable in respect of such indebtedness, such indebtedness shall be deemed
to be in an amount equal to the fair market value of the property subject to
such Lien at the time of determination). Notwithstanding the foregoing, Funded
Indebtedness shall not include trade payables and accrued expenses incurred by
such Person in accordance with customary practices and in the Ordinary Course of
Business of such Person.

 

(dd) “GAAP” shall mean United States generally accepted accounting principles
set forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession), which are applicable to the circumstances as of the
date of determination; provided, however, that interim financial statements or
reports shall be deemed in compliance with GAAP despite the absence of footnotes
and fiscal year-end adjustments as required by GAAP.

 

(ee) “Governmental Authority” means any foreign, federal, state or local
government, or any political subdivision thereof, or any court, agency or other
body, organization, group, stock market or exchange exercising any executive,
legislative, judicial, quasi-judicial, regulatory or administrative function of
government.

 

(ff) “Hazardous Materials” shall mean any hazardous, toxic or dangerous
substance, materials and wastes, including, without limitation, hydrocarbons
(including naturally occurring or man-made petroleum and hydrocarbons),
flammable explosives, asbestos, urea formaldehyde insulation, radioactive
materials, biological substances, polychlorinated biphenyls, pesticides,
herbicides and any other kind and/or type of pollutants or contaminants
(including, without limitation, materials which include hazardous constituents),
sewage, sludge, industrial slag, solvents and/or any other similar substances,
materials or wastes that are or become regulated under any Environmental Law
(including, without limitation, any that are or become classified as hazardous
or toxic under any Environmental Law).

 

(gg) “Interest Rate” shall mean a fixed rate of interest equal to Twelve Percent
(12%) per annum, calculated on the actual number of days elapsed over a 360-day
year.

 

(hh) “Lender” shall have the meaning given to it in the preamble hereof.

 

5

 

 

(ii) “Liabilities” shall mean, at all times, all liabilities of Borrowers that
would be shown as such on the balance sheets of each Borrower prepared in
accordance with GAAP.

 

(jj) “Lien” shall mean, with respect to any Person, any mortgage, pledge,
hypothecation, judgment lien or similar legal process, title retention lien, or
other lien, security interest or encumbrance granted by such Person or arising
by judicial process or otherwise, including, without limitation, the interest of
a vendor under any conditional sale or other title retention agreement and the
interest of a less or under a lease of any interest in any kind of property or
asset, whether real, personal or mixed, or tangible or intangible, by such
Person as lessee that is, or should be, a Capital Lease on the balance sheet of
such Person prepared in accordance with GAAP.

 

(kk) “Loan” or “Loans” shall mean the aggregate of all Revolving Loans made by
Lender to Borrower under and pursuant to this Agreement.

 

(ll) “Loan Documents” shall mean those documents listed in Sections 3.1, 3.2 and
3.3 hereof, and any other documents or instruments executed in connection with
this Agreement or the Revolving Loans contemplated hereby, and all renewals,
extensions, future advances, modifications, substitutions, or replacements
thereof.

 

(mm) “Material Adverse Effect” shall mean: (i) a material adverse change in, or
a material adverse effect upon, the assets, business, prospects, properties,
financial condition or results of operations of any Borrower, individually, or
all Borrowers, collectively; (ii) a material impairment of the ability of any
Borrower, individually, or all Borrowers, collectively, to perform any of their
respective Obligations under any of the Loan Documents; (iii) a material adverse
effect on: (A) any material portion of the Collateral; (B) the legality,
validity, binding effect or enforceability against any Borrower of any of the
Loan Documents; (C) the perfection or priority (subject to Permitted Liens) of
any Lien granted to Lender under any Loan Document; or (D) the rights or
remedies of Lender under any Loan Document; or (iv) a material adverse effect or
impairment on the Lender’s ability to sell Advisory Fee Shares or other shares
of Issuing Borrower’s Common Stock issuable to Lender under any Loan Documents
without limitation or restriction in the Principal Trading Market, to the extent
such material adverse effect or impairment is caused as a direct result of any
action or inaction by any Borrower. For purposes of determining whether any of
the foregoing changes, effects, impairments, or other events have occurred, such
determination shall be made by Lender, in its sole, but reasonably exercised,
discretion.

 

(nn) “Material Contract” shall mean any contract or agreement to which any
Borrower is a party or by which any Borrower or any of their respective assets
are bound and which: (i) must be disclosed to the SEC, the Principal Trading
Market, or any other Governmental Authority pursuant to the Securities Act, the
Exchange Act, the rules and regulations of the SEC, or any other laws, rules or
regulations of any Governmental Authority or the Principal Trading Market; (ii)
involves aggregate payments of Fifty Thousand Dollars ($50,000) or more to or
from any Borrower; (iii) involves delivery, purchase, licensing or provision, by
or to any Borrower, of any goods, services, assets or other items having a value
(or potential value) over the term of such contract or agreement of Fifty
Thousand Dollars ($50,000) or more or is otherwise material to the conduct of
any Borrower’s business as now conducted and as contemplated to be conducted in
the future; (iv) involves a Borrower Lease; (v) imposes any guaranty, surety or
indemnification obligations on any Borrower; or (vi) prohibits any Borrower from
engaging in any business or competing anywhere in the world.

 

6

 

 

(oo) “Net Income” shall mean, with respect to any period, the amount shown
opposite the caption “Net Income” or a similar caption on the financial
statements of any Borrower, prepared in accordance with GAAP.

 

(pp) “Obligations” shall mean all loans, advances and other financial
accommodations (whether primary, contingent or otherwise), all interest accrued
thereon (including interest which would be payable as post-petition in
connection with any bankruptcy or similar Proceeding, whether or not permitted
as a claim thereunder), and any fees due to Lender under this Agreement or the
other Loan Documents, any expenses incurred by Lender under this Agreement or
the other Loan Documents, and any and all other liabilities and obligations of
each of the Borrowers to Lender, and the performance by each of the Borrowers of
all covenants, agreements and obligations of every nature and kind on the part
of Borrowers to be performed under this Agreement and any other Loan Documents.

 

(qq) “Ordinary Course of Business” means the ordinary course of business of the
Person in question, consistent with past custom and practice (including with
respect to quantity, quality and frequency).

 

(rr) “Payment Date” shall have the meaning given to it in Section 2.1(c) hereof.

 

(ss) “Permitted Liens” shall mean: (i) Liens for Taxes, assessments or other
governmental charges not at the time delinquent or thereafter payable without
penalty or being contested in good faith by appropriate proceedings and, in each
case, for which adequate reserves are maintained in accordance with GAAP and in
respect of which no Lien has been filed; (ii) Liens of carriers, warehousemen,
mechanics and material men arising in the Ordinary Course of Business and other
similar Liens imposed by law; (iii) Liens in the form of deposits or pledges
incurred in connection with worker’s compensation, unemployment compensation and
other types of social security (excluding Liens arising under ERISA or in
connection with surety bonds, bids, performance bonds and similar obligations)
for sums not overdue or being contested in good faith by appropriate proceedings
and not involving any advances or borrowed money or the deferred purchase price
of property or services, which do not in the aggregate materially detract from
the value of the property or assets of any Borrower taken as a whole or
materially impair the use thereof in the operation of any Borrower’s business
and, in each case, for which adequate reserves are maintained in accordance with
GAAP and in respect of which no Lien has been filed; (iv) Liens described in the
Financial Statements and the replacement, extension or renewal of any such Lien
upon or in the same property subject thereto arising out of the extension,
renewal or replacement of the indebtedness secured thereby (without increase in
the amount thereof); (v) attachments, appeal bonds, judgments and other similar
Liens, for sums not exceeding Fifty Thousand and 00/100 Dollars ($50,000)
arising in connection with court proceedings, provided the execution or other
enforcement of such Liens is effectively stayed and the claims secured thereby
are being actively contested in good faith and by appropriate proceedings and to
the extent such judgments or awards do not constitute an Event of Default; (vi)
zoning and similar restrictions on the use of property and easements, rights of
way, restrictions, minor defects or irregularities in title and other similar
Liens not interfering in any material respect with the ordinary conduct of the
business of any Borrower; (vii) Liens arising in connection with Capital Leases
(and attaching only to the property being leased); (viii) Liens that constitute
purchase money security interests on any property securing indebtedness incurred
for the purpose of financing all or any part of the cost of acquiring such
property, provided that any such Lien attaches to such property within sixty
(60) days of the acquisition thereof and attaches solely to the property so
acquired; (ix) Liens granted to Lender hereunder and under the Loan Documents;
(x) any interest or title of a lessor, sublessor, licensor or sublicensor under
any lease or non-exclusive license permitted by this Agreement; (xi) Liens
arising from precautionary uniform commercial code financing statements filed
under any lease permitted by this Agreement; and (xii) banker’s Liens and rights
of set-off of financial institutions arising in connection with items deposited
in accounts maintained at such financial institutions and subsequently unpaid
and unpaid fees and expenses that are charged to any Borrower by such financial
institutions in the Borrowers’ Ordinary Course of Business of the maintenance
and operation of such accounts.

 

7

 

 

(tt) “Permit” means any license, permit, approval, waiver, order, authorization,
right or privilege of any nature whatsoever, granted, issued, approved or
allowed by any Governmental Authority.

 

(uu) “Person” shall mean any individual, partnership, limited liability company,
limited liability partnership, corporation, trust, joint venture, joint stock
company, association, unincorporated organization, government or agency or
political subdivision thereof, or other entity.

 

(vv) “Principal Trading Market” shall mean the Nasdaq Global Select Market, the
Nasdaq Global Market, the Nasdaq Capital Market, the SEC Bulletin Board, the SEC
Markets, the NYSE Euronext, the NYSE Market, or any other nationally recognized
trading or exchange market acceptable to Lender, whichever is at the time the
principal trading exchange or market for the Common Stock.

 

(ww) “Proceeding” means any demand, claim, suit, action, litigation,
investigation, audit, study, arbitration, administrative hearing, or any other
proceeding of any nature whatsoever.

 

(xx) “Real Property” means any real estate, land, building, structure,
improvement, fixture or other real property of any nature whatsoever, including,
but not limited to, fee and leasehold interests.

 

(yy) “Receipts” shall mean all revenues, receipts, receivables, Accounts,
collections or any other funds at any time received or receivable by any
Borrower, or otherwise owing to any Borrower, in connection with its business,
operations or from any other source.

 

(zz) “Receipts Collection Fee” shall mean a surcharge charged by Lender to the
Borrowers on a monthly basis, and shall be in an amount calculated by Lender
such that, when added together with any monthly interest paid by Borrowers
hereunder, the aggregate amount of the interest and the Receipts Collection Fee
shall not exceed One and One-half percent (1.50%) of the then existing Revolving
Loan Commitment, per month.

 

8

 

 

(aaa) “Regulatory Change” shall mean the introduction of, or any change in any
applicable law, treaty, rule, regulation or guideline or in the interpretation
or administration thereof by any Governmental Authority or any central bank or
other fiscal, monetary or other authority having jurisdiction over Lender or its
lending office.

 

(bbb) “Reserve Amount” shall mean an amount, expressed in Dollars, equal to
fifteen percent (15%) of the then applicable Revolving Loan Commitment.

 

(ccc) “Revolving Loan” and “Revolving Loans” shall mean, respectively, each
direct advance, and the aggregate of all such direct advances, made by Lender to
Borrowers under and pursuant to Section 2.1 of this Agreement.

 

(ddd) “Revolving Loan Availability” shall mean at any time the then applicable
Revolving Loan Commitment.

 

(eee) “Revolving Loan Commitment” shall mean, on the Closing Date, Three Hundred
Thousand and No/100 Dollars ($300,000.00), and in the event Borrowers request
and Lender agrees to increase the Revolving Loan Commitment pursuant to Section
2.1(b), thereafter, shall mean the amount to which Lender agrees to increase the
Revolving Loan Commitment, up to Two Million and No/100 Dollars ($2,000,000.00),
all as applicable pursuant to Section 2.1(b).

 

(fff) “Revolving Loan Maturity Date” shall mean the earlier of: (i) six (6)
months from the Closing Date; (ii) upon prepayment of the Revolving Note by
Borrowers (subject to Section 2.1(d)(ii)); or (iii) the occurrence of an Event
of Default and acceleration of the Revolving Note pursuant to this Agreement,
unless: (I) the date in clause (i) shall be extended pursuant to Section 2.3; or
(II) by Lender pursuant to any modification, extension or renewal note executed
by Borrowers and accepted by Lender in its sole and absolute discretion in
substitution for the Revolving Note.

 

(ggg) “Revolving Note” shall mean that certain Revolving Note in the principal
amount of the Revolving Loan Commitment of even date herewith made by Borrowers
in favor of Lender, in form substantially similar to that of Exhibit “B”
attached hereto, and any renewal, extension, future advance, modification,
substitution, or replacement thereof.

 

(hhh) “SEC” shall mean the United States Securities and Exchange Commission.

 

(iii) “Securities Act” shall mean the Securities Act of 1933, as amended.

 

(jjj) “Security Agreement” shall mean a Security Agreement in favor of Lender,
in form substantially similar to that of Exhibit “C” attached hereto.

 

9

 

 

 

(kkk) “Subsidiary” and “Subsidiaries” shall mean, respectively, each and all
such corporations, partnerships, limited partnerships, limited liability
companies, limited liability partnerships or other entities of which or in which
a Person owns, directly or indirectly, fifty percent (50%) or more of: (i) the
combined voting power of all classes of stock having general voting power under
ordinary circumstances to elect a majority of the board of directors of such
entity if a corporation; (ii) the management authority and capital interest or
profits interest of such entity, if a partnership, limited partnership, limited
liability company, limited liability partnership, joint venture or similar
entity; or (iii) the beneficial interest of such entity, if a trust, association
or other unincorporated organization.

 

(lll) “UCC” shall mean the Uniform Commercial Code in effect in Nevada from time
to time.

 

(mmm) “Validity Certificates” shall mean the Validity Certificates executed by
the CEO and CFO of Borrowers, which shall be substantially in the form of
Exhibit “D” attached hereto.

 

1.2 Accounting Terms. Any accounting terms used in this Agreement which are not
specifically defined herein shall have the meanings customarily given them in
accordance with GAAP. Calculations and determinations of financial and
accounting terms used and not otherwise specifically defined hereunder and the
preparation of financial statements to be furnished to Lender pursuant hereto
shall be made and prepared, both as to classification of items and as to amount,
in accordance with GAAP, as used in the preparation of the financial statements
of any Borrower on the date of this Agreement. If any changes in accounting
principles or practices from those used in the preparation of the financial
statements are hereafter occasioned by the promulgation of rules, regulations,
pronouncements and opinions by or required by the Financial Accounting Standards
Board or the American Institute of Certified Public Accountants (or any
successor thereto or agencies with similar functions), which results in a
material change in the method of accounting in the financial statements required
to be furnished to Lender hereunder or in the calculation of financial
covenants, standards or terms contained in this Agreement, the parties hereto
agree to enter into good faith negotiations to amend such provisions so as
equitably to reflect such changes to the end that the criteria for evaluating
the financial condition and performance of each Borrower will be the same after
such changes as they were before such changes; and if the parties fail to agree
on the amendment of such provisions, Borrowers will furnish financial statements
in accordance with such changes but shall provide calculations for all financial
covenants, perform all financial covenants and otherwise observe all financial
standards and terms in accordance with applicable accounting principles and
practices in effect immediately prior to such changes. Calculations with respect
to financial covenants required to be stated in accordance with applicable
accounting principles and practices in effect immediately prior to such changes
shall be reviewed and certified by Borrowers’ accountants.

 

1.3 Other Terms Defined in UCC. All other words and phrases used herein and not
otherwise specifically defined shall have the respective meanings assigned to
such terms in the UCC, as amended from time to time, to the extent the same are
used or defined therein.

 

10

 

 

1.4 Other Definitional Provisions; Construction. Whenever the context so
requires, the neuter gender includes the masculine and feminine, the single
number includes the plural, and vice versa. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and references to Article, Section, Subsection, Annex, Schedule,
Exhibit and like references are references to this Agreement unless otherwise
specified. Wherever the word “include,” “includes” or “including” is used in
this Agreement, it will be deemed to be followed by the words “without
limitation.” An Event of Default shall “continue” or be “continuing” until such
Event of Default has been waived in accordance with Section 14.3 hereof.
References in this Agreement to any party shall include such party’s successors
and permitted assigns. References to any “Section” shall be a reference to such
Section of this Agreement unless otherwise stated. The term “Borrower” or
“Borrowers” shall refer collectively to the Issuing Borrower and all of its
Subsidiaries from time to time in existence, whether made a part of this
Agreement or not, and to each of them individually, in each case as the context
may so require, it being the intent of the parties under this Agreement that all
of the terms, conditions, provisions and representations hereof shall, to the
greatest extent possible, apply equally to each of them, as if each term,
covenant, provision and representation was separately made herein by each of
them, except only with respect to any terms and provisions that deal directly
with the issuance of any Common Stock of the Issuing Borrower, in which case the
term Borrower shall mean and refer only to the Issuing Borrower. To the extent
any of the provisions of the other Loan Documents are inconsistent with the
terms of this Agreement, the provisions of this Agreement shall govern.

 

2. REVOLVING LOAN FACILITY.

 

2.1 Revolving Loan.

 

(a) Revolving Loan Commitment. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties of Borrowers set forth herein and in the other Loan Documents,
Lender agrees to make such Revolving Loans at such times as Borrowers may from
time to time request, pursuant to the terms of this Agreement, until, but not
including, the Revolving Loan Maturity Date, and in such amounts as Borrowers
may from time to time request up to the Revolving Loan Availability (and subject
at all times to the amounts available to be borrowed in accordance with the
Borrowing Base Certificate); provided, however, that the aggregate principal
balance of all Revolving Loans outstanding at any time shall not exceed the
Revolving Loan Availability; and further provided, however, that,
notwithstanding anything contained in this Agreement or any other Loan Documents
to the contrary, each Revolving Loan requested by Borrowers under this Agreement
shall be subject to Lender’s approval, which approval may be given or withheld
in Lender’s sole and absolute discretion. Revolving Loans made by Lender may be
repaid and, subject to the terms and conditions hereof, borrowed again up to,
but not including, the Revolving Loan Maturity Date, unless the Revolving Loans
are otherwise terminated or extended as provided in this Agreement. The
Revolving Loans shall be used by Borrower for the specific purposes permitted
hereunder and for no other purpose.

 

11

 

 

(b) Increase to Revolving Loan Commitment. Borrowers may request, from time to
time, that the Revolving Loan Commitment be increased to up to Two Million
Dollars ($2,000,000); and Lender, in its sole discretion, may make available
Revolving Loan Commitment increases to Borrowers. Lender’s election to increase
the Revolving Loan Commitment from time to time may be granted or denied by
Lender in its sole and absolute discretion, however, at a minimum, the following
conditions must be satisfied, in Lender’s sole and absolute discretion:

 

(i) no Event of Default shall have occurred or be continuing, or result from the
applicable increase of the Revolving Loan Commitment;

 

(ii) Borrowers shall have executed and delivered a new or revised Revolving
Note;

 

(iii) After giving effect to such increase, the amount of the aggregate
outstanding principal balance of all Revolving Loans shall not be in excess of
the Revolving Loan Availability; and

 

(iv) Lender shall have reviewed and accepted, in its sole and absolute
discretion, the amount and type of current and historical Receipts of the
Borrowers, or other Collateral required for the increase.

 

(c) Revolving Loan Interest and Payments. Except as otherwise provided in this
Section, the outstanding principal balance of the Revolving Loans shall be
repaid on or before the Revolving Loan Maturity Date. Principal amounts repaid
on the Revolving Note may be re-borrowed. The principal amount of the Revolving
Loans outstanding from time to time shall bear interest at the Interest Rate.
The Receipts Collection Fee, accrued and unpaid interest on the unpaid principal
balance of all Revolving Loans outstanding from time to time, and other fees and
charges due hereunder, shall be payable on a weekly basis on the weekly
anniversary date of the Closing Date, or such other date as Lender and Borrowers
may agree upon (provided, however, if no such other agreement is made or
reached, then on the weekly anniversary date of the Closing Date), commencing on
the first such date to occur after the date hereof and on the Revolving Loan
Maturity Date (each a “Payment Date”). Any amount of principal or interest on
the Revolving Loans which is not paid when due, whether at stated maturity, by
acceleration or otherwise, shall at Lender’s option bear interest payable on
demand at the Default Rate.

 

(d) Revolving Loan Principal Repayments.

 

(i) Mandatory Principal Prepayments; Over advances. Following collection of the
Reserve Amount in full and payment of all items and fees as required by Section
2.1(e)(ii)(1) – (5), inclusive, on each Payment Date, a minimum amount of
fifteen percent (15%) of all amounts collected into the Lock Box Account shall
be paid to Lender to reduce the then outstanding principal balance of all
Revolving Loans hereunder (the “Mandatory Principal Repayment Amount”). All
Revolving Loans hereunder shall be repaid by Borrowers on or before the
Revolving Loan Maturity Date, unless payable sooner pursuant to the provisions
of this Agreement. In the event the aggregate outstanding principal balance of
all Revolving Loans hereunder exceed the Revolving Loan Availability, Borrowers
shall, upon notice or demand from Lender, immediately make such repayments of
the Revolving Loans or take such other actions as shall be necessary to
eliminate such excess. Lender shall apply funds received into the Lock Box
Account in accordance with Section 2.1(e) below.

 

12

 

 

(ii) Optional Prepayments. Borrowers may, from time to time, prepay the
Revolving Loan, in whole or in part, provided, however, that if prior to a date
that is ninety (90) days after the Closing Date, Borrowers prepay the entire
outstanding amount of the Revolving Loans in full and then terminates the
Revolving Loan Commitment, Borrowers shall pay to Lender as liquidated damages
and compensation for the costs of being prepared to make funds available
hereunder, an amount equal to Two and One-half Percent (2.5%) of the then
applicable Revolving Loan Commitment (the “Prepayment Penalty”). The parties
agree that the amount payable pursuant to this subsection (ii) is a reasonable
calculation of Lender’s lost profits in view of the difficulties and
impracticality of determining actual damages resulting from an early termination
of the Revolving Loan Commitment.

 

(e) Collections; Lock Box.

 

(i) To the extent any Customers make or pay any Receipts to any Borrower by a
wire transfer or other form of electronic funds transfer, then each Borrower
shall direct and instruct all of such Customers to make all such wire transfer
or other electronic fund transfer payments directly to the Lock Box Account. To
the extent any Customers make or pay any Receipts to any Borrower by any other
form other than wire transfer or electronic funds transfer (such as through a
check), then each Borrower shall direct all of its Customers to make and send
all such payments and Receipts directly to a post office box designated by, and
under the exclusive control of, Lender (such post office box is referred to
herein as the “Lock Box”). Each Borrower hereby agrees to undertake any and all
required actions, execute any required documents, instruments or agreements, or
to otherwise do any other thing required or requested by Lender in order to
effectuate the foregoing. Lender shall maintain an account at a financial
institution acceptable to Lender in its sole and absolute discretion (the “Lock
Box Account”), which Lock Box Account shall be maintained in Lender’s name, and
into which all Receipts, whether through wires, checks, or any other form, and
all other monies, checks, notes, drafts or other payments of any kind owing or
payable to any of the Borrowers, shall be deposited. If any Borrower, any
Affiliate or Subsidiary, any shareholder, officer, director, employee or agent
of any Borrower or any Affiliate or Subsidiary, or any other Person acting for
or in concert with any Borrower, shall receive any monies, checks, notes, drafts
or other payments or Receipts, whether from a Customer, as proceeds from
Collateral, or form any other source, the applicable Borrower and each such
Person shall receive all such items in trust for, and as the sole and exclusive
property of, Lender, and, immediately upon receipt thereof, shall remit the same
(or cause the same to be remitted) in kind to the Lock Box Account.

 

13

 

 

(ii) Borrowers and Lender agree that all payments made to the Lock Box Account,
whether in respect of Receipts, as proceeds of Collateral, or otherwise, will be
swept from the Lock Box Account to Lender on each Payment Date to be applied
according to the following priorities: (1) to unpaid fees and expenses due
hereunder including, without limitation, any recurring fees due pursuant to
Section 2.2 hereof; (2) to any custodian/back-up servicer (if applicable); (3)
to accrued but unpaid interest owed under Sections 2.1(c) and 2.4 hereof; (4) to
the Receipts Collection Fee; (5) if at any time the Lender is not holding, in
the Lock Box Account, an amount equal to at least the Reserve Amount, then all
Receipts received into the Lock Box Account shall be withheld and applied by
Lender to amounts required to establish the Reserve Amount, until the Reserve
Amount is reached, which Reserve Amount (or portion thereof) may be kept and
maintained in the Lock Box Account during the duration of this Agreement as
additional security for the Obligations; (6) to amounts payable pursuant to
Section 2.1(d), including the Mandatory Principal Repayment Amount; and (7) upon
the occurrence of an Event of Default, to Lender (including any Reserve Amount
then in the Lock Box Account), to reduce the outstanding Revolving Loan balance
to zero (each of the foregoing payments, the “Lock Box Payments”). The amount
remaining in the Lock Box Account following the payment of the Lock Box Payments
on each Payment Date (less any amount in the Lock Box Account withheld and
applied by Lender to the Reserve Amount) shall be referred to herein as the “Net
Amount”. The Lender agrees that, provided the Borrowers are in good standing
under this Agreement and the other Loan Documents, and provided no Event of
Default exists under this Agreement or any other Loan Document, and provided no
event has occurred that, with the passage of time, or the giving of notice, or
both, would constitute an Event of Default under this Agreement or any other
Loan Document, the Net Amount will be transferred to Borrowers from the Lock Box
Account via wire transfer or electronic funds transfer to an account designated
by the Borrowers on the immediately subsequent Payment Date. Borrowers agree to
pay all reasonable fees, costs and expenses in connection with opening and
maintaining of the Lock Box and the Lock Box Account. All of such reasonable
fees, costs and expenses, if not paid by Borrowers within five (5) Business Days
of Lender’s written request, may be paid by Lender and in such event all amounts
paid by Lender shall constitute Obligations hereunder, shall be payable to
Lender by Borrowers upon demand, and, until paid, shall bear interest at the
Default Rate.

 

(iii) It is intended that all Receipts, and all other checks, drafts,
instruments and other items of payment or proceeds of Collateral at any time
received, due or owing to any Borrower from a Customer, any other Person, or
otherwise, shall be deposited directly into the Lock Box Account, and if not
deposited directly into the Lock Box Account, shall be immediately remitted or
endorsed by Borrowers to Lender into the Lock Box Account, and, if that
remittance or endorsement of any such item shall not be immediately made for any
reason, Lender is hereby irrevocably authorized to remit or endorse the same on
each Borrower’s behalf. For purpose of this Section, each Borrower irrevocably
hereby makes, constitutes and appoints Lender (and all Persons designated by
Lender for that purpose) as each Borrower’s true and lawful attorney and
agent-in-fact: (A) to endorse such Borrower’s name upon said Receipts or items
of payment and/or proceeds of Collateral and upon any chattel paper, document,
instrument, invoice or similar document or agreement relating to any Receipts of
such Borrower; (B) to take control in any manner of any item of payment or
proceeds thereof; (C) to have access to such Borrower’s operating accounts,
through such Borrower’s online banking system, or otherwise, to make remittances
of any Receipts deposited therein into the Lock Box Account as required hereby;
and (D) to have access to any lock box or postal box into which any of
Borrowers’ mail is deposited, and open and process all mail addressed to any
Borrower and deposited therein.

 

14

 

 

(iv) Lender may, at any time and from time to time after the occurrence and
during the continuance of an Event of Default, whether before or after
notification to any Customer and whether before or after the maturity of any of
the Obligations: (A) enforce collection of any of the Accounts and Receipts of
any Borrower or other amounts owed to any Borrower by suit or otherwise; (B)
exercise all of the rights and remedies of each Borrower with respect to
Proceedings brought to collect any Accounts, Receipts, or other amounts owed to
each Borrower; (C) surrender, release or exchange all or any part of any
Accounts, Receipts, or other amounts owed to each Borrower, or compromise or
extend or renew for any period (whether or not longer than the original period)
any indebtedness thereunder; (D) sell or assign any Account or Receipts of any
Borrower, or other amount owed to any Borrower, upon such terms, for such amount
and at such time or times as Lender deems advisable; (E) prepare, file and sign
any Borrower’s name on any proof of claim in bankruptcy or other similar
document against any Customer or other Person obligated to any Borrower; and (F)
do all other acts and things which are necessary, in Lender’s sole discretion,
to fulfill each Borrower’s obligations under this Agreement and the other Loan
Documents and to allow Lender to collect the Accounts, Receipts, or other
amounts owed to each Borrower. In addition to any other provision hereof, Lender
may at any time after the occurrence and during the continuance of an Event of
Default, at Borrowers’ expense, notify any parties obligated on any of the
Accounts and Receipts to make payment directly to Lender of any amounts due or
to become due thereunder.

 

(v) On a monthly basis, Lender shall deliver to Borrowers an invoice and an
account statement showing all Loans, charges and payments, which shall be deemed
final, binding and conclusive upon Borrowers, unless Borrowers notify Lender in
writing, specifying any error therein, within thirty (30) days of the date such
account statement is sent to Borrowers and any such notice shall only constitute
an objection to the items specifically identified.

 

2.2 Fees.

 

(a) Intentionally Left Blank.

 

(b) Asset Monitoring Fee. Borrowers agree to pay to Lender an asset monitoring
fee (“Asset Monitoring Fee”) equal to One Thousand Five-Hundred and No/100
Dollars ($1,500.00), which shall be due and payable on the Closing Date, and
thereafter on the first day of each third (3rd) calendar month during the term
of this Agreement. The Asset Monitoring Fee shall be increased in increments of
Five Hundred and No/100 Dollars ($500.00) each time the Revolving Loan
Commitment amount is increased pursuant to Section 2.1(b); provided that the
Asset Monitoring Fee shall never exceed Two Thousand Five Hundred and No/100
Dollars ($2,500.00).

 

(c) Transaction Advisory Fee. Borrowers agree to pay to Lender, on the Closing
Date, a transaction advisory fee equal to three percent (3.0%) of the Revolving
Loan Commitment as of the Closing Date. Borrowers agree to pay to Lender a
transaction advisory fee equal to two percent (2.0%) on the amount of any
increase of the Revolving Loan Commitment pursuant to Section 2.1(b), which
shall be due and payable on the date of any increase to the Revolving Loan
Commitment pursuant to Section 2.1(b).

 

(d) Due Diligence Fees. Borrowers agree to pay a due diligence fee equal to
Seven Thousand Five Hundred and No/100 Dollars ($7,500.00), which shall be due
and payable in full on the Closing Date, or any remaining portion thereof shall
be due and payable on the Closing Date if a portion of such fee was paid upon
the execution of any term sheet related to this Agreement.

 

15

 

 

(e) Document Review and Legal Fees. Borrowers agree to pay a document review and
legal fee equal to Twelve Thousand Five Hundred and No/100 Dollars ($12,500.00)
which shall be due and payable in full on the Closing Date, or any remaining
portion thereof shall be due and payable on the Closing Date if a portion of
such fee was paid upon the execution of any term sheet related to this
Agreement.

 

(f) Other Fees. Each of the Borrowers also agrees to pay to the Lender (or any
designee of the Lender), upon demand, or to otherwise be responsible for the
payment of, any and all other costs, fees and expenses, including the reasonable
fees, costs, expenses and disbursements of counsel for the Lender and of any
experts and agents, which the Lender may incur or which may otherwise be due and
payable in connection with: (i) the preparation, negotiation, execution,
delivery, recordation, administration, amendment, waiver, subordination, or
other modification or termination of this Agreement or any other Loan Documents
(provided that there shall be no fees for the preparation and negotiation of
this Agreement other than as specifically set forth in the closing or settlement
statement executed by Borrowers and Lender on the Closing Date); (ii) any
documentary stamp taxes, intangibles taxes, recording fees, filing fees, or
other similar taxes, fees or charges imposed by or due to any Governmental
Authority in connection with this Agreement or any other Loan Documents; (iii)
the exercise or enforcement of any of the rights of the Lender under this
Agreement or the Loan Documents; or (iv) the failure by any Borrower to perform
or observe any of the provisions of this Agreement or any of the Loan Documents.
Included in the foregoing shall be the amount of all expenses paid or incurred
by Lender in consulting with counsel concerning any of its rights under this
Agreement or any other Loan Document or under applicable law. All such costs and
expenses, if not so immediately paid when due or upon demand thereof, shall bear
interest from the date of outlay until paid, at the Default Rate. All of such
costs and expenses shall be additional Obligations of the Borrowers to Lender
secured under the Loan Documents. The provisions of this Subsection shall
survive the termination of this Agreement.

 

(g) Advisory Fee.

 

(i) Share Issuance. In consideration of advisory services provided by Lender to
Issuing Borrower prior to the Closing Date, the Issuing Borrower shall pay to
Lender a fee equal to $90,000.00 (the “Advisory Fee”). The Advisory Fee shall be
initially paid by the issuance to Lender of restricted shares of the Issuing
Borrower’s Common Stock (the “Advisory Fee Shares”) in accordance with the terms
and provisions of this Section. For purposes of determining the number of shares
issuable to Lender under this Section 2.2(g), the Issuing Borrower’s Common
Stock shall be valued at the average of the volume weighted average price for
the Common Stock for the five (5) Business Days immediately prior to the date
the Borrowers execute this Agreement (the “Valuation Date”), as reported by
Bloomberg or such other reporting service acceptable to Lender (the “VWAP”). The
Lender shall confirm to the Issuing Borrower in writing, the VWAP for the Common
Stock as of the Valuation Date, and the Issuing Borrower shall issue to Lender,
on the Closing Date, a number of Advisory Fee Shares equal to two hundred
percent (200%) of the Advisory Fee, based on such VWAP as of the Valuation Date.
On the Closing Date, the Issuing Borrower shall instruct its transfer agent (the
“Transfer Agent”) to issue certificates representing the Advisory Fee Shares
issuable to the Lender hereunder, and shall cause its Transfer Agent to deliver
such certificates to Lender within five (5) Business Days from the Closing Date.
In the event such certificates representing the Advisory Fee Shares issuable
hereunder shall not be delivered to the Lender within said five (5) Business Day
period, same shall be an immediate default under this Agreement and the other
Loan Documents. The Advisory Fee Shares, when issued, shall be deemed to be
validly issued, fully paid, and non-assessable shares of the Issuing Borrower’s
Common Stock. The Advisory Fee Shares shall be deemed fully earned as of the
date the Borrowers execute this Agreement, regardless of the amount or number of
Revolving Loans made hereunder.

 

16

 

 

(ii) Adjustments. It is the intention of the Issuing Borrower and Lender that
the Lender shall be able to sell the Advisory Fee Shares and generate net
proceeds (net of all brokerage commissions and other fees or charges payable by
Lender in connection with the sale thereof) from such sale equal to the Advisory
Fee. In this regard, the Lender shall have the right to sell the Advisory Fee
Shares in the Principal Trading Market, or otherwise, at any time in accordance
with applicable securities laws. Upon : (A) the sale of all Advisory Fee Shares;
(B) Lender receiving net proceeds from the sale of the Advisory Fee Shares equal
to the Advisory Fee; or (C) at any time Lender may elect, the Lender shall
deliver to the Issuing Borrower a reconciliation statement showing the net
proceeds actually received by the Lender from the sale of the Advisory Fee
Shares (the “Sale Reconciliation”). If, as of the date of the delivery by Lender
of the Sale Reconciliation, the Lender has not realized and received net
proceeds from the sale of the Advisory Fee Shares equal to at least the Advisory
Fee, as shown on the Sale Reconciliation, then the Issuing Borrower shall
immediately take all required action necessary or required in order to cause the
issuance of additional shares of Common Stock to the Lender in an amount
sufficient such that, when sold and the net proceeds thereof are added to the
net proceeds from the sale of any of the previously issued and sold Advisory Fee
Shares, the Lender shall have received total net funds equal to the Advisory
Fee. If additional shares of Common Stock are issued pursuant to the immediately
preceding sentence, and after the sale of such additional issued shares of
Common Stock, the Lender still has not received net proceeds equal to at least
the Advisory Fee, then the Issuing Borrower shall again be required to
immediately take all required action necessary or required in order to cause the
issuance of additional shares of Common Stock to the Lender as contemplated
above, and such additional issuances shall continue until the Lender has
received net proceeds from the sale of such Common Stock equal to the Advisory
Fee. In the event the Lender receives net proceeds from the sale of Advisory Fee
Shares equal to the Advisory Fee before Lender has sold all Advisory Fee Shares
issued to Lender hereunder, then the Lender shall return all such remaining
Advisory Fee Shares to the Issuing Borrower. In the event additional Common
Stock is required to be issued as outlined above, the Issuing Borrower shall
instruct its Transfer Agent to issue certificates representing such additional
shares of Common Stock to the Lender immediately subsequent to the Lender’s
notification to the Issuing Borrower that additional shares of Common Stock are
issuable hereunder, and the Issuing Borrower shall in any event cause its
Transfer Agent to deliver such certificates to Lender within ten (10) Business
Days following the date Lender notifies the Issuing Borrower that additional
shares of Common Stock are to be issued hereunder. In the event such
certificates representing such additional shares of Common Stock issuable
hereunder shall not be delivered to the Lender within said ten (10) Business Day
period, same shall be an immediate default under this Agreement and the Loan
Documents. Notwithstanding anything contained in this Section 2.2(g) to the
contrary, at any time on or prior to the Revolving Loan Maturity Date, the
Issuing Borrower shall have the right, at any time during such period, to redeem
any Advisory Fee Shares then in the Lender’s possession for an amount payable by
the Issuing Borrower to Lender in Dollars equal to the Advisory Fee, less any
net proceeds received by the Lender from any previous sales of Advisory Fee
Shares. Upon Lender’s receipt of such cash payment in accordance with the
immediately preceding sentence, the Lender shall return any then remaining
Advisory Fee Shares in its possession back to the Issuing Borrower. In the event
the Lender elects to increase the Revolving Loan Commitment as permitted by this
Agreement, the Borrowers agree to pay additional advisory fees to Lender either
in cash or in a similar manner as set forth in this Section 2.2(g) through the
issuance of additional Advisory Fee Shares, at Lender’s sole discretion, in an
amount to be determined by Lender.

 

17

 

 

(iii) Mandatory Redemption. Notwithstanding anything contained in this Agreement
to the contrary, in the event the Lender has not realized net proceeds from the
sale of Advisory Fee Shares equal to at least the Advisory Fee by the Revolving
Loan Maturity Date, then at any time thereafter, the Lender shall have the
right, upon written notice to the Issuing Borrower, to require that the Issuing
Borrower redeem all Advisory Fee Shares then in Lender’s possession for Dollars
equal to the Advisory Fee, less any net proceeds received by the Lender from any
previous sales of Advisory Fee Shares, if any. In the event such redemption
notice is given by the Lender, the Issuing Borrower shall redeem the then
remaining Advisory Fee Shares in Lender’s possession for an amount of Dollars
equal to the Advisory Fee, less any net proceeds received by the Lender from any
previous sales of Advisory Fee Shares, if any, payable by wire transfer to an
account designated by Lender within five (5) Business Days from the date the
Lender delivers such redemption notice to the Issuing Borrower.

 

(iv) Surviving Obligations. The Borrowers agree and acknowledge that
notwithstanding the termination of this Agreement, or the payment in full of all
of the Borrowers’ Obligations hereunder or under any other Loan Documents, the
Issuing Borrower’s obligations and liability under this Agreement and the other
Loan Documents, and the Lender’s Lien and security interest on all Collateral,
shall survive, shall remain valid and effective and shall not be released or
terminated, until the Issuing Borrower has fully complied with all of its
obligations with respect to payment of the Advisory Fee, and Lender has
generated and received net proceeds from the sale of the Advisory Fee Shares (or
otherwise received equivalent payment thereof in Dollars as permitted hereunder)
equal to the Advisory Fee.

 

(h) Matters with Respect to Common Stock.

 

(i) Issuance of Conversion Shares. The parties hereto acknowledge that pursuant
to the terms of the Revolving Note, Lender has the right, at its discretion, to
convert amounts due under the Revolving Note into Common Stock in accordance
with the terms of the Revolving Note. In the event, for any reason, the Issuing
Borrower fails to issue, or cause the Transfer Agent to issue, any portion of
the Common Stock issuable upon conversion of the Revolving Note (the “Conversion
Shares”) to Lender in connection with the exercise by Lender of any of its
conversion rights under the Revolving Note, then the parties hereto acknowledge
that Lender shall irrevocably be entitled to deliver to the Transfer Agent, on
behalf of itself and the Issuing Borrower, a “Conversion Notice” (as defined in
the Revolving Note) requesting the issuance of the Conversion Shares then
issuable in accordance with the terms of the Revolving Note, and the Transfer
Agent, provided they are the acting transfer agent for the Issuing Borrower at
the time, shall, and the Issuing Borrower hereby irrevocably authorizes and
directs the Transfer Agent to, without any further confirmation or instructions
from the Issuing Borrower, issue the Conversion Shares applicable to the
Conversion Notice then being exercised, and surrender to a nationally recognized
overnight courier for delivery to Lender at the address specified in the
Conversion Notice, a certificate of the Common Stock of the Issuing Borrower,
registered in the name of Lender or its designee, for the number of Conversion
Shares to which Lender shall be then entitled under the Revolving Note, as set
forth in the Conversion Notice.

 

18

 

 

(ii) Issuance of Additional Common Stock Under Section 2.2(g). The parties
hereto acknowledge that pursuant to Section 2.2(g) above, the Issuing Borrower
has agreed to issue, simultaneously with the execution of this Agreement and in
the future, certain shares of the Issuing Borrower’s Common Stock in accordance
with the terms of Section 2.2(g) above. In the event, for any reason, the
Issuing Borrower fails to issue, or cause its Transfer Agent to issue, any
portion of the Common Stock issuable to Lender under Section 2.2(g), either now
or in the future, then the parties hereto acknowledge that Lender shall
irrevocably be entitled to deliver to the Transfer Agent, on behalf of itself
and the Issuing Borrower, a written instruction requesting the issuance of the
shares of Common Stock then issuable in accordance with Section 2.2(g) above,
and the Transfer Agent, provided they are the acting transfer agent for the
Issuing Borrower at the time, shall, and the Issuing Borrower hereby irrevocably
authorizes and directs the Transfer Agent to, without any further confirmation
or instructions from the Issuing Borrower, issue such shares of the Issuing
Borrower’s Common Stock as directed by Lender, and surrender to a nationally
recognized overnight courier for delivery to Lender at the address specified in
the Lender’s notice, a certificate of the Common Stock of the Issuing Borrower,
registered in the name of Lender or its designee, for the number of shares of
Common Stock issuable to Lender in accordance with Section 2.2(g).

 

(iii) Removal of Restrictive Legends. In the event that Lender has any shares of
the Issuing Borrower’s Common Stock bearing any restrictive legends, and Lender,
through its counsel or other representatives, submits to the Transfer Agent any
such shares for the removal of the restrictive legends thereon, whether in
connection with a sale of such shares pursuant to any exemption to the
registration requirements under the Securities Act or the laws or rules of any
Governmental Authority, or otherwise, and the Issuing Borrower and or its
counsel refuses or fails for any reason to render an opinion of counsel or any
other documents, certificates or instructions required for the removal of the
restrictive legends, then: (A) to the extent such legends could be lawfully
removed under applicable laws, Issuing Borrower’s failure to provide the
required opinion of counsel or any other documents, certificates or instructions
required for the removal of the restrictive legends shall be an immediate Event
of Default under this Agreement and all other Loan Documents; and (B) the
Issuing Borrower hereby agrees and acknowledges that Lender is hereby
irrevocably and expressly authorized to have counsel to Lender render any and
all opinions and other certificates or instruments which may be required for
purposes of removing such restrictive legends, and the Issuing Borrower hereby
irrevocably authorizes and directs the Transfer Agent to, without any further
confirmation or instructions from the Issuing Borrower, issue any such shares
without restrictive legends as instructed by Lender, and surrender to a common
carrier for overnight delivery to the address as specified by Lender,
certificates, registered in the name of Lender or its designees, representing
the shares of Common Stock to which Lender is entitled, without any restrictive
legends and otherwise freely transferable on the books and records of the
Issuing Borrower.

 



19

 

 

(iv) Authorized Agent of the Issuing Borrower. The Issuing Borrower hereby
irrevocably appoints the Lender and its counsel and its representatives, each as
the Issuing Borrower’s duly authorized agent and attorney-in-fact for the
Issuing Borrower for the purposes of authorizing and instructing the Transfer
Agent to process issuances, transfers and legend removals upon instructions from
Lender, or any counsel or representatives of Lender, as specifically
contemplated herein. The authorization and power of attorney granted hereby is
coupled with an interest and is irrevocable so long as any Obligations of the
Borrowers under this Agreement or any other Loan Documents remain outstanding,
and so long as the Lender owns or has the right to receive, any shares of the
Issuing Borrower’s Common Stock hereunder or under the Revolving Note. In this
regard, the Issuing Borrower hereby confirms to the Transfer Agent and the
Lender that it can NOT and will NOT give instructions, including stop orders or
otherwise, inconsistent with the terms of this Agreement with regard to the
matters contemplated herein, and that the Lender shall have the absolute right
to provide a copy of this Agreement to the Transfer Agent as evidence of the
Issuing Borrower’s irrevocable authority for Lender and Transfer Agent to
process issuances, transfers and legend removals upon instructions from Lender,
or any counsel or representatives of Lender, as specifically contemplated
herein, without any further instructions, orders or confirmations from the
Issuing Borrower.

 

(v) Injunction and Specific Performance. The Issuing Borrower specifically
acknowledges and agrees that in the event of a breach or threatened breach by
the Issuing Borrower of any provision of this Section 2.2(h), the Lender will be
irreparably damaged and that damages at law would be an inadequate remedy if
this Agreement were not specifically enforced. Therefore, in the event of a
breach or threatened breach of any provision of this Section 2.2(h) by the
Issuing Borrower, the Lender shall be entitled to obtain, in addition to all
other rights or remedies Lender may have, at law or in equity, an injunction
restraining such breach, without being required to show any actual damage or to
post any bond or other security, and/or to a decree for specific performance of
the provisions of this Section 2.2(h).

 

2.3 Renewal of Revolving Loans; Non-Renewal of Revolving Loans; Fees. So long as
no Event of Default exists, Borrowers shall have the option to renew the
Revolving Loan Commitment and extend the Revolving Loan Maturity Date for one
(1) additional six (6) month period. To exercise such option, Borrowers shall
give written notice to Lender of Borrowers’ renewal of the Revolving Loan
Commitment and extension of the Revolving Loan Maturity Date for an additional
six (6) month period on or before a date that is twenty (20) days prior to the
Revolving Loan Maturity Date.

 

2.4 Interest and Fee Computation; Collection of Funds. Interest accrued
hereunder shall be payable as set forth in Section 2.1(d) hereof. Except as
otherwise set forth herein, all interest and fees shall be calculated on the
basis of a year consisting of 360 days and shall be paid for the actual number
of days elapsed. Principal payments submitted in funds not immediately available
shall continue to bear interest until collected. If any payment to be made by
Borrowers hereunder or under the Revolving Note shall become due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in computing any interest in
respect of such payment. Any Obligations which are not paid when due (subject to
applicable grace periods) shall bear interest at the Default Rate.

 

20

 

 

2.5 Automatic Debit. In order to effectuate the timely payment of any of the
Obligations when due, each Borrower hereby authorizes and directs Lender to make
a Revolving Loan hereunder to pay the amount of the Obligations.

 

2.6 Discretionary Disbursements. Lender, in its sole and absolute discretion,
may immediately upon notice to Borrowers, disburse any or all proceeds of the
Revolving Loans made or available to Borrowers pursuant to this Agreement to pay
any fees, costs, expenses or other amounts required to be paid by Borrowers
hereunder and not so paid. All monies so disbursed shall be a part of the
Obligations, payable by Borrowers on demand from Lender.

 

2.7 US Dollars; Currency Risk. All Receipts will be in Dollars. In the event
Receipts are not in Dollars, Borrowers shall bear the risk of Lender’s currency
losses, and if Lender suffers a currency loss and the result is to increase the
cost to Lender or to reduce the amount of any sum received or receivable by
Lender under this Agreement or under the Revolving Note with respect thereto,
then after demand by Lender (which demand shall be accompanied by a certificate
setting forth reasonably detailed calculations of the basis of such demand),
Borrowers shall pay to Lender such additional amount or amounts as will
compensate Lender for such increased cost or such reduction. Borrowers hereby
authorize Lender to advance or cause an advance of Revolving Loans to pay for
the increased costs or reductions associated with any such currency losses.

 

3. CONDITIONS OF BORROWING.

 

Notwithstanding any other provision of this Agreement, the obligation of Lender
to disburse or make all or any portion of any Loans is subject to satisfaction
of all of the following conditions precedent (unless a condition is waived in
writing by Lender) contained in this Article 3.

 

3.1 Intentionally Left Blank.

 

3.2 Loan Documents to be Executed by Borrowers. As a condition precedent to
Lender’s disbursal or making of the Loans pursuant to this Agreement, Borrowers
shall have executed or cause to be executed and delivered to Lender all of the
following documents, each of which must be satisfactory to Lender and Lender’s
counsel in form, substance and execution:

 

(a) Credit Agreement. One (1) original of this Agreement duly executed by
Borrowers;

 

(b) Revolving Note. One (1) original Revolving Note duly executed by Borrowers;

 

(c) Security Agreement. One (1) original of the Security Agreement dated as of
the date of this Agreement, executed by Borrowers;

 

(d) Validity Certificates. Validity Certificates duly executed by Justin Jarman,
CEO and CFO of the Borrowers;

 

21

 

 

(e) Search Results. Copies of UCC search reports dated such a date as is
reasonably acceptable to Lender, listing all effective financing statements
which name any Borrower, under its present name and any previous names, as
debtors, together with copies of such financing statements;

 

(f) Organizational and Authorization Documents. A certificate of the corporate
secretary or other officer of each Borrower certifying and attaching: (i) copies
of its articles of incorporation and bylaws; (ii) resolutions of the board of
directors of such Borrower, approving and authorizing such Borrower’s issuance
of the Revolving Note and Advisory Fee Shares, and the execution, delivery and
performance of the Loan Documents to which it is party and the transactions
contemplated thereby; (iii) the signatures and incumbency of the officers of
such Borrower executing any of the Loan Documents, each of which such Borrower
hereby certifies to be true and complete, and in full force and effect without
modification, it being understood that Lender may conclusively rely on each such
document and certificate until formally advised by such Borrower of any changes
therein; and (iv) good standing certificate in the state of incorporation of
such Borrower and in each other state requested by Lender;

 

(g) Insurance. Evidence satisfactory to Lender of the existence of insurance
required to be maintained pursuant to Section 10.4, together with evidence that
Lender has been named as additional insured and lender’s loss payee, as
applicable, on all related insurance policies;

 

(h) Opinion of Counsel. A customary opinion of Borrowers’ counsel, in form
reasonably satisfactory to Lender; and

 

(i) Additional Documents. Such other agreements, documents, instruments,
certificates, financial statements, schedules, resolutions, opinions of counsel,
notes and other items which Lender shall require in connection with this
Agreement.

 

3.3 Issuance of Stock. The Issuing Borrower shall have issued and delivered to
Lender an irrevocable issuance instruction letter and board resolution in form
and substance acceptable to Lender, irrevocably authorizing the issuance of the
Advisory Fee Shares and irrevocably directing its Transfer Agent to issue and
deliver the Advisory Fee Shares to Lender or its designee.

 

3.4 Payment of Fees. Borrowers shall have paid to Lender all fees, costs and
expenses, including, but not limited to, due diligence expenses, attorney’s
fees, search fees, title fees, documentation and filing fees (including
documentary stamps and taxes payable on the face amount of the Revolving Note).

 

3.5 Event of Default. No Event of Default, or event which, with notice or lapse
of time, or both, would constitute an Event of Default, shall have occurred and
be continuing.

 

3.6 Adverse Changes. There shall not have occurred any Material Adverse Effect.

 

3.7 Litigation. No pending claim, investigation, litigation or governmental
Proceeding shall have been instituted against any Borrower or any of their
respective Subsidiaries or any of their respective officers or shareholders.

 

22

 

 

3.8 Representations and Warranties. No representation or warranty of Borrowers
contained herein or in any Loan Documents shall be untrue or incorrect in any
material respect as of the date of any Loans as though made on such date, except
to the extent such representation or warranty expressly relates to an earlier
date.

 

3.9 Due Diligence. The business, legal and collateral due diligence review
performed by Lender, including, but not limited to, a review of Borrowers’
historical performance and financial information, must be acceptable to Lender
in its sole discretion. Lender reserves the right to increase any and all
aspects of its due diligence in Lender’s sole discretion.

 

3.10 Key Personnel Investigations. Lender shall be satisfied, in its sole
discretion, with results from background investigations conducted on key members
of Borrowers’ principals and management teams.

 

3.11 Repayment of Outstanding Indebtedness. Lender shall have received evidence
satisfactory to Lender showing that any outstanding indebtedness secured by
Collateral has been paid in full, and that corresponding UCC financing
statements encumbering any such Collateral have been terminated.

 

4. NOTES EVIDENCING LOANS.

 

The Revolving Loans shall be evidenced by the Revolving Note (together with any
and all renewal, extension, modification or replacement notes executed by
Borrowers and delivered to Lender and given in substitution therefor) duly
executed by Borrowers and payable to the order of Lender. At the time of the
initial disbursement of a Revolving Loan and at each time an additional
Revolving Loan shall be requested hereunder or a repayment made in whole or in
part thereon, an appropriate notation thereof shall be made on the books and
records of Lender. All amounts recorded shall be, absent demonstrable error,
conclusive and binding evidence of: (i) the principal amount of the Revolving
Loans advanced hereunder; (ii) any unpaid interest owing on the Revolving Loans;
and (iii) all amounts repaid on the Revolving Loans. The failure to record any
such amount or any error in recording such amounts shall not, however, limit or
otherwise affect the obligations of Borrowers under the Revolving Note to repay
the principal amount of the Revolving Loans, together with all interest accruing
thereon.

 

5. MANNER OF BORROWING.

 

5.1 Loan Requests. Subject to Section 2.1(a) and Article 3 hereof, the Loans
shall be made available to Borrowers upon Borrowers’ request, from any Person
whose authority to so act has not been revoked by any Borrower in writing
previously received by Lender. Borrowers may make requests for borrowing no more
than one time every two (2) weeks up to the then applicable Revolving Loan
Commitment; provided, however, that, notwithstanding anything contained in this
Agreement or any other Loan Documents to the contrary, each Revolving Loan
requested by Borrowers under this Agreement shall be subject to Lender’s
approval, which approval may be given or withheld in Lender’s sole and absolute
discretion. A request for a Loan may only be made if no default or Event of
Default shall have occurred or be continuing and shall be subject to: (i)
Lender’s preparation of a Borrowing Base Certificate, showing that there is
borrowing availability under the Revolving Loan Commitment; and (ii) Receipts
deposited into the Lock Box Account and other Collateral being acceptable to
Lender. In addition, a request for a Loan must be received by no later than
11:00 a.m. eastern time the day it is to be funded and be in a minimum amount
equal to Fifty Thousand Dollars and No/100 ($50,000.00).

 

23

 

 

5.2 Communications. Lender is authorized to rely on any written, verbal,
electronic, telephonic or telecopy loan requests which Lender believes in its
good faith judgment to emanate from the President or Chief Executive Officer, or
any other authorized representative of Borrowers. Each Borrower hereby
irrevocably confirms, ratifies and approves all such advances by Lender and each
of such Borrowers hereby indemnifies Lender against losses and expenses
(including court costs, attorneys’ and paralegals’ fees) and shall hold Lender
harmless with respect thereto.

 

6. SECURITY FOR THE OBLIGATIONS.

 

To secure the payment and performance by Borrowers of the Obligations hereunder,
each Borrower grants, under and pursuant to the Security Agreement executed by
Borrowers dated as of the date hereof, to Lender, its successors and assigns, a
continuing, first-priority security interest in, and does hereby assign,
transfer, mortgage, convey, pledge, hypothecate and set over to Lender, its
successors and assigns, all of the right, title and interest of each Borrower in
and to the Collateral, whether now owned or hereafter acquired, and all proceeds
(including, without limitation, all insurance proceeds) and products of any of
the Collateral. At any time upon Lender’s request, Borrowers shall execute and
deliver to Lender any other documents, instruments or certificates requested by
Lender for the purpose of properly documenting and perfecting the security
interests of Lender in and to the Collateral granted hereunder, including any
additional security agreements, mortgages, control agreements, and financing
statements.

 

7. REPRESENTATIONS AND WARRANTIES OF BORROWERS.

 

To induce Lender to make the Loans, each Borrower makes the following
representations and warranties to Lender, each of which shall be true and
correct in all material respects as of the date of the execution and delivery of
this Agreement and as of the date of each Loan made hereunder, except to the
extent such representation expressly relates to an earlier date, and which shall
survive the execution and delivery of this Agreement:

 

7.1 Subsidiaries. Other than Wild Creations, Inc., a Nevada corporation, and
Snaptagz, LLC, a Delaware limited liability company, both of whom are
wholly-owned Subsidiaries of the Issuing Borrower, no Borrower owns, directly or
indirectly, any outstanding voting securities of or other interests in, or have
any Control over, any other Person.

 

7.2 Borrower Organization and Name. Each Borrower is a corporation or limited
liability company, respectively and as applicable, duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, and has the full power and authority and all necessary Permits to:
(i) enter into and execute this Agreement and the Loan Documents and to perform
all of its obligations hereunder and thereunder; and (ii) own and operate its
assets and properties and to conduct and carry on its business as and to the
extent now conducted. Each Borrower is duly qualified to transact business and
is in good standing as a foreign corporation in each jurisdiction where the
character of its business or the ownership or use and operation of its assets or
properties requires such qualification. The exact legal name of each Borrower is
as set forth in the first paragraph of this Agreement, and no Borrower currently
conducts, nor has any Borrower, during the last five (5) years conducted,
business under any other name or trade name.

 



24

 

 

7.3 Authorization; Validity. Each Borrower has full right, power and authority
to enter into this Agreement, to make the borrowings and execute and deliver the
Loan Documents as provided herein and to perform all of its duties and
obligations under this Agreement and the Loan Documents and no other action or
consent on the part of any Borrower, its board of directors, stockholders,
members, or any other Person is necessary or required by any Borrower to execute
this Agreement and the Loan Documents, consummate the transactions contemplated
herein and therein, and perform all of its obligations hereunder and thereunder.
The execution and delivery of this Agreement and the Loan Documents will not,
nor will the observance or performance of any of the matters and things herein
or therein set forth, violate or contravene any provision of law or of any
Borrower’s Articles of Incorporation or Bylaws, articles of organization or
operating agreements, or other governing documents. All necessary and
appropriate corporate action has been taken on the part of each Borrower to
authorize the execution and delivery of this Agreement and the Loan Documents
and the issuance of the Revolving Note and the Advisory Fee Shares. This
Agreement and the Loan Documents are valid and binding agreements and contracts
of each Borrower, enforceable against each Borrower in accordance with their
respective terms, except to the extent that enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium and other laws enacted for
the relief of debtors generally and other similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles which may affect the
availability of specific performance and other equitable remedies. No Borrower
knows of any reason why any Borrower cannot perform any of its Obligations under
this Agreement, the Loan Documents or any related agreements.

 

25

 

 

7.4 Capitalization. The authorized capital stock or other capitalization of each
Borrower, as applicable, is as set forth in Schedule 7.4 attached hereto.
Schedule 7.4 shall specify, for each Borrower, the total number of authorized
shares of capital stock or other securities, and of such authorized shares or
securities, the number which are designated as Common Stock, the number
designated as preferred stock, or any other applicable designations. Schedule
7.4 shall also specify, for each Borrower, as applicable, as of the date hereof,
the number of shares of Common Stock issued and outstanding and the number of
shares of preferred stock issued and outstanding, or, if applicable, the classes
of other securities issued and outstanding. All of the outstanding shares of
capital stock or other securities of each Borrower are validly issued, fully
paid and non-assessable, have been issued in compliance with all foreign,
federal and state securities laws and none of such outstanding shares or
securities were issued in violation of any preemptive rights or similar rights
to subscribe for or purchase securities. As of the date of this Agreement, no
shares of any Borrower’s capital stock or other securities of any Borrower are
subject to preemptive rights or any other similar rights or any Liens suffered
or permitted by any Borrower. The Common Stock is currently quoted on the OTC
Bulletin Board under the trading symbol “WILD”. The Issuing Borrower has
received no notice, either oral or written, with respect to the continued
eligibility of the Common Stock for quotation on the Principal Trading Market,
and the Issuing Borrower has maintained all requirements on its part for the
continuation of such quotation. Except as set forth in the SEC Documents and
except for the securities to be issued pursuant to this Agreement, as of the
date of this Agreement: (i) there are no outstanding options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock or other securities of Issuing Borrower or any of its Subsidiaries, or
contracts, commitments, understandings or arrangements by which Issuing Borrower
or any of its Subsidiaries is or may become bound to issue additional shares of
capital stock or other securities of the Issuing Borrower or any of its
Subsidiaries, or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock or securities of the Issuing
Borrower or any of its Subsidiaries; (ii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other contracts or
instruments evidencing indebtedness of Issuing Borrower or any of its
Subsidiaries, or by which Issuing Borrower or any of its Subsidiaries is or may
become bound; (iii) there are no outstanding registration statements with
respect to Issuing Borrower or any of its securities and there are no
outstanding comment letters from the SEC, the Principal Trading Market, or any
other Governmental Authority with respect to any securities of the Issuing
Borrower or any of its Subsidiaries; (iv) there are no agreements or
arrangements under which Issuing Borrower or any of its Subsidiaries is
obligated to register the sale of any of its securities under the Securities
Act; (v) there are no financing statements filed with any Governmental Authority
securing any obligations of Issuing Borrower or any of its Subsidiaries, or
filed in connection with any assets or properties of Issuing Borrower or any of
its Subsidiaries; (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by this Agreement or
any related agreement or the consummation of the transactions described herein
or therein; and (vii) there are no outstanding securities or instruments of any
Borrower which contain any redemption or similar provisions, and there are no
contracts or agreements by which such Borrower is or may become bound to redeem
a security of such Borrower (except pursuant to this Agreement). Each Borrower
has furnished to the Lender true, complete and correct copies of, as applicable:
(I) if a Borrower is a corporation, such Borrower’s articles of incorporation,
as amended and as in effect on the date hereof and Borrower’s bylaws, as in
effect on the date hereof, and any other governing or organizational documents,
as applicable; (II) if a Borrower is another form of entity, such Borrower’s
governing or organizational documents, as applicable for such an entity. Except
for the documents delivered to Lender in accordance with the immediately
preceding sentence, there are no other shareholder agreements, voting
agreements, operating agreements, or other contracts or agreements of any nature
or kind that restrict, limit or in any manner impose obligations, restrictions
or limitations on the governance of each Borrower, except as may be set forth in
the SEC Documents.

 

26

 

 

7.5 No Conflicts; Consents and Approvals. The execution, delivery and
performance of this Agreement and the Loan Documents, and the consummation of
the transactions contemplated hereby and thereby, including the issuance of the
Advisory Fee Shares, will not: (i) constitute a violation of or conflict with
the Certificate of Incorporation, Bylaws, or any other organizational or
governing documents of any Borrower; (ii) constitute a violation of, or a
default or breach under (either immediately, upon notice, upon lapse of time, or
both), or conflicts with, or gives to any other Person any rights of
termination, amendment, acceleration or cancellation of, any provision of any
contract or agreement to which any Borrower is a party or by which any of its or
their assets or properties may be bound; (iii) constitute a violation of, or a
default or breach under (either immediately, upon notice, upon lapse of time, or
both), or conflicts with, any order, writ, injunction, decree, or any other
judgment of any nature whatsoever; (iv) constitute a violation of, or conflict
with, any law, rule, ordinance or other regulation (including foreign and United
States federal and state securities laws and the rules and regulations of any
Principal Trading Market); or (v) result in the loss or adverse modification of,
or the imposition of any fine, penalty or other Lien, claim or encumbrance with
respect to, any Permit granted or issued to, or otherwise held by or for the use
of, any Borrower or any of their respective assets. No Borrower is in violation
of its Certificate of Incorporation, Bylaws, or other organizational or
governing documents, as applicable, and no Borrower is in default or breach (and
no event has occurred which with notice or lapse of time or both could put any
Borrower in default or breach) under, and no Borrower has taken any action or
failed to take any action that would give to any other Person any rights of
termination, amendment, acceleration or cancellation of, any contract or
agreement to which any Borrower is a party or by which any property or assets of
any Borrower are bound or affected. No business of any Borrower is being
conducted, and shall not be conducted, in violation of any law, rule, ordinance
or other regulation. Except as specifically contemplated by this Agreement, no
Borrower is required to obtain any consent or approval of, from, or with any
Governmental Authority, or any other Person, in order for it to execute, deliver
or perform any of its obligations under this Agreement or the Loan Documents in
accordance with the terms hereof or thereof, or to issue the Advisory Fee Shares
in accordance with the terms hereof. All consents and approvals which any
Borrower is required to obtain pursuant to the immediately preceding sentence
have been obtained or effected on or prior to the date hereof.

 

7.6 Issuance of Securities. The Advisory Fee Shares are duly authorized and,
upon issuance in accordance with the terms hereof, shall be duly issued, fully
paid and non-assessable, and free from all Liens, claims, charges, taxes, or
other encumbrances with respect to the issue thereof, and will be issued in
compliance with all applicable United States federal and state securities laws
and the laws of any foreign jurisdiction applicable to the issuance thereof. Any
shares issuable upon conversion of the Revolving Note, in accordance with the
terms of the Revolving Note, are duly authorized and, upon issuance in
accordance with the terms hereof, shall be duly issued, fully paid and
non-assessable, and free from all Liens, claims, charges, taxes, or other
encumbrances with respect to the issue thereof, and will be issued in compliance
with all applicable United States federal and state securities laws and the laws
of any foreign jurisdiction applicable to the issuance thereof. Assuming the
accuracy of the Lender’s representations under Section 8 hereof, the issuance of
the Advisory Fee Shares and any shares issuable upon conversion of the Revolving
Note is and will be exempt from: (i) the registration and prospectus delivery
requirements of the Securities Act; (ii) the registration and/or qualification
provisions of all applicable state and provincial securities and “blue sky”
laws; and (iii) any similar registration or qualification requirements of any
foreign jurisdiction or other Governmental Authority.

 

7.7 Compliance With Laws. To the best of Borrowers’ knowledge, the nature and
transaction of each Borrower’s business and operations and the use of its
properties and assets, including, but not limited to, the Collateral or any real
estate owned, leased, or occupied by each Borrower, do not and during the term
of the Loans shall not, violate or conflict with any applicable law, statute,
ordinance, rule, regulation or order of any kind or nature, including, without
limitation, the provisions of the Fair Labor Standards Act or any zoning, land
use, building, noise abatement, occupational health and safety or other laws,
any Permit or any condition, grant, easement, covenant, condition or
restriction, whether recorded or not, except to the extent such violation or
conflict would not result in a Material Adverse Effect.

 

27

 

 

7.8 Environmental Laws and Hazardous Substances. Except to the extent that any
of the following would not have a Material Adverse Effect (including financial
reserves, insurance policies and cure periods relating to compliance with
applicable laws and Permits) and are used in such amounts as are customary in
the Ordinary Course of Business in compliance with all applicable Environmental
Laws, each Borrower represents and warrants to Lender that, to its knowledge:
(i) no Borrower has generated, used, stored, treated, transported, manufactured,
handled, produced or disposed of any Hazardous Materials, on or off any of the
premises of any Borrower (whether or not owned by any Borrower) in any manner
which at any time violates any Environmental Law or any Permit, certificate,
approval or similar authorization thereunder; (ii) the operations of each
Borrower comply in all material respects with all Environmental Laws and all
Permits certificates, approvals and similar authorizations thereunder; (iii)
there has been no investigation, Proceeding, complaint, order, directive, claim,
citation or notice by any Governmental Authority or any other Person, nor is any
pending or, to any Borrower’s knowledge, threatened; and (iv) no Borrower has
any liability, contingent or otherwise, in connection with a release, spill or
discharge, threatened or actual, of any Hazardous Materials or the generation,
use, storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Material.

 

7.9 Collateral Representations. No Person other than each Borrower, owns or has
other rights in the Collateral, and the Collateral is free from any Lien of any
kind, other than the Lien of Lender and Permitted Liens.

 

7.10 SEC Documents; Financial Statements. The Common Stock of the Issuing
Borrower is registered pursuant to Section 12 of the Exchange Act, the Company
is subject to the reporting requirements of Section 13 or 15(d) of the Exchange
Act, and the Company has timely filed all reports, schedules, forms, statements
and other documents required to be filed by it with the SEC or any other
Governmental Authority (all of the foregoing filed within the two (2) years
preceding the date hereof or amended after the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
incorporated by reference therein, being hereinafter referred to as the “SEC
Documents”). The Issuing Borrower is current with its filing obligations under
the Exchange Act and all SEC Documents have been filed on a timely basis or the
Issuing Borrower has received a valid extension of such time of filing and has
filed any such SEC Document prior to the expiration of any such extension. The
Issuing Borrower represents and warrants that true and complete copies of the
SEC Documents are available on the SEC’s website (www.sec.gov) at no charge to
Lender, and Lender acknowledges that it may retrieve all SEC Documents from such
website and Lender’s access to such SEC Documents through such website shall
constitute delivery of the SEC Documents to Lender; provided, however, that if
Lender is unable to obtain any of such SEC Documents from such website at no
charge, as result of such website not being available or any other reason beyond
Lender’s control, then upon request from Lender, the Issuing Borrower shall
deliver to Lender true and complete copies of such SEC Documents. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act, and none of the SEC Documents, at the time
they were filed with the SEC, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. None of the statements made in any such
SEC Documents is, or has been, required to be amended or updated under
applicable law (except for such statements as have been amended or updated in
subsequent filings prior the date hereof, which amendments or updates are also
part of the SEC Documents). As of their respective dates, the consolidated
financial statements of the Issuing Borrower and its Subsidiaries included in
the SEC Documents (the “Financial Statements”) complied in all material respects
with applicable accounting requirements and the published rules and regulations
of the SEC with respect thereto. All of the Financial Statements have been
prepared in accordance with GAAP, consistently applied, during the periods
involved (except: (i) as may be otherwise indicated in such Financial Statements
or the notes thereto; or (ii) in the case of unaudited interim statements, to
the extent they may exclude footnotes or may be condensed or summary
statements), and fairly present in all material respects the consolidated
financial position of the Borrower and all of its Subsidiaries as of the dates
thereof and the consolidated results of its operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments). To the knowledge of each Borrower and its officers,
no other information provided by or on behalf of any Borrower to the Lender
which is not included in the SEC Documents contains any untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading.

 

28

 

 

7.11 Absence of Certain Changes. Since the date the last of the SEC Documents
was filed with the SEC, none of the following have occurred:

 

(a) There has been no event or circumstance of any nature whatsoever that has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect; or

 

(b) Any transaction, event, action, development, payment, or any other matter of
any nature whatsoever entered into by any Borrower other than in the Ordinary
Course of Business.

 

7.12 Litigation and Taxes. There is no Proceeding pending, or to each Borrower’s
knowledge, threatened, against any Borrower or their respective officers,
managers, members or shareholders, or against or affecting any of their
respective assets. In addition, there is no outstanding judgments, orders,
writs, decrees or other similar matters or items against or affecting any
Borrower, its business or assets. No Borrower has received any material
complaint from any Customer, supplier, vendor or employee. Each Borrower has
duly filed all applicable foreign and U.S. income or other tax returns and has
paid all foreign and U.S. income or other taxes when due. To the best of
Borrowers’ knowledge, there is no Proceeding, controversy or objection pending
or threatened in respect of any tax returns of any Borrower.

 

7.13 Event of Default. No Event of Default has occurred and is continuing, and
no event has occurred and is continuing which, with the lapse of time, the
giving of notice, or both, would constitute such an Event of Default under this
Agreement or any of the other Loan Documents, and no Borrower is in default
(without regard to grace or cure periods) under any contract or agreement to
which it is a party or by which any of their respective assets are bound.

 

29

 

 



7.14 ERISA Obligations. To the knowledge of each Borrower, all Employee Plans of
each Borrower meet the minimum funding standards of Section 302 of ERISA, where
applicable, and each such Employee Plan that is intended to be qualified within
the meaning of Section 401 of the Internal Revenue Code of 1986 is qualified. No
withdrawal liability has been incurred under any such Employee Plans and no
“Reportable Event” or “Prohibited Transaction” (as such terms are defined in
ERISA), has occurred with respect to any such Employee Plans, unless approved by
the appropriate governmental agencies. To the knowledge of each Borrower, each
Borrower has promptly paid and discharged all obligations and liabilities
arising under the ERISA of a character which if unpaid or unperformed might
result in the imposition of a Lien against any of its properties or assets.

 

7.15 Adverse Circumstances. To the best of Borrowers’ knowledge, no condition,
circumstance, event, agreement, document, instrument, restriction, litigation or
Proceeding (or threatened litigation or Proceeding or basis therefore) exists
which: (i) could adversely affect the validity or priority of the Liens granted
to Lender under the Loan Documents; (ii) could adversely affect the ability of
any Borrower to perform its obligations under the Loan Documents; (iii) would
constitute a default under any of the Loan Documents; (iv) would constitute such
a default with the giving of notice or lapse of time or both; or (v) would
constitute or give rise to a Material Adverse Effect.

 

7.16 Liabilities and Indebtedness of the Borrower. No Borrower has any Funded
Indebtedness or any liabilities or obligations of any nature whatsoever, except:
(i) as set forth in Schedule 7.16; (ii) as disclosed in the Financial
Statements; or (iii) liabilities and obligations incurred in the Ordinary Course
of Business of each Borrower since the date of the most recent Financial
Statements which are part of the SEC Documents which do not or would not,
individually or in the aggregate, exceed Fifty Thousand Dollars ($50,000) or
otherwise have a Material Adverse Effect.

 

7.17 Real Estate.

 

(a) Real Property Ownership. Except for the Borrower Leases, Borrower does not
own any Real Property.

 

(b) Real Property Leases. Except for ordinary leases for office space disclosed
in the SEC Documents (the “Borrower Leases”), no Borrower leases any other Real
Property. With respect to each of the Borrower Leases: (i) each Borrower has
been in peaceful possession of the property leased thereunder and neither
Borrower nor the landlord is in default thereunder; (ii) no waiver, indulgence
or postponement of any of the obligations thereunder has been granted by any
Borrower or landlord thereunder; and (iii) there exists no event, occurrence,
condition or act known to any Borrower which, upon notice or lapse of time or
both, would be or could become a default thereunder or which could result in the
termination of the Borrower Leases, or any of them, or have a Material Adverse
Effect. No Borrower has violated nor breached any provision of any such Borrower
Leases, and all obligations required to be performed by any Borrower under any
of such Borrower Leases have been fully, timely and properly performed. Each
Borrower has delivered to the Lender true, correct and complete copies of all
Borrower Leases, including all modifications and amendments thereto, whether in
writing or otherwise. No Borrower has received any written or oral notice to the
effect that any of the Borrower Leases will not be renewed at the termination of
the term of such Borrower Leases, or that the Borrower Leases will be renewed
only at higher rents.

 

30

 

 

7.18 Material Contracts. An accurate, current and complete copy of each of the
Material Contracts has been furnished to Lender and/or is readily available as
part of the SEC Documents, and each of the Material Contracts constitutes the
entire agreement of the respective parties thereto relating to the subject
matter thereof. There are no outstanding offers, bids, proposals or quotations
made by any Borrower which, if accepted, would create a Material Contract with
such Borrower. Each of the Material Contracts is in full force and effect and is
a valid and binding obligation of the parties thereto in accordance with the
terms and conditions thereof. To the knowledge of each Borrower and its
officers, all obligations required to be performed under the terms of each of
the Material Contracts by any party thereto have been fully performed by all
parties thereto, and no party to any Material Contracts is in default with
respect to any term or condition thereof, nor has any event occurred which,
through the passage of time or the giving of notice, or both, would constitute a
default thereunder or would cause the acceleration or modification of any
obligation of any party thereto or the creation of any lien, claim, charge or
other encumbrance upon any of the assets or properties of any Borrower. Further,
no Borrower has received any notice, nor does any Borrower have any knowledge,
of any pending or contemplated termination of any of the Material Contracts and,
no such termination is proposed or has been threatened, whether in writing or
orally.

 

7.19 Title to Assets. Each Borrower has good and marketable title to, or a valid
leasehold interest in, all of its assets and properties which are material to
its business and operations as presently conducted, free and clear of all liens,
claims, charges or other encumbrances or restrictions on the transfer or use of
same. Except as would not have a Material Adverse Effect, the assets and
properties of each Borrower are in good operating condition and repair, ordinary
wear and tear excepted, and are free of any latent or patent defects which might
impair their usefulness, and are suitable for the purposes for which they are
currently used and for the purposes for which they are proposed to be used.

 

7.20 Intellectual Property. Each Borrower owns or possesses adequate and legally
enforceable rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and all other intellectual property rights necessary to conduct its
business as now conducted. No Borrower has any knowledge of any infringement by
any Borrower of trademark, trade name rights, patents, patent rights,
copyrights, inventions, licenses, service names, service marks, service mark
registrations, trade secret or other intellectual property rights of others,
and, to the knowledge of each Borrower, there is no claim, demand or Proceeding,
or other demand of any nature being made or brought against, or to each
Borrowers’ knowledge, being threatened against, any Borrower regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations, trade secret or other
intellectual property infringement; and no Borrower is aware of any facts or
circumstances which might give rise to any of the foregoing.

 

31

 

 

7.21 Labor and Employment Matters. No Borrower is involved in any labor dispute
or, to the knowledge of any Borrower, is any such dispute threatened. To the
knowledge of each Borrower and its officers, none of the employees of any
Borrower is a member of a union and each Borrower believes that its relations
with its employees are good. To the knowledge of each Borrower and its officers,
each Borrower has complied in all material respects with all laws, rules,
ordinances and regulations relating to employment matters, civil rights and
equal employment opportunities.

 

7.22 Insurance. Each Borrower is covered by valid, outstanding and enforceable
policies of insurance which were issued to it by reputable insurers of
recognized financial responsibility, covering its properties, assets and
business against losses and risks normally insured against by other corporations
or entities in the same or similar lines of businesses as the Borrowers are
engaged and in coverage amounts which are prudent and typically and reasonably
carried by such other corporations or entities (the “Insurance Policies”). Such
Insurance Policies are in full force and effect, and all premiums due thereon
have been paid. None of the Insurance Policies will lapse or terminate as a
result of the transactions contemplated by this Agreement. Each Borrower has
complied with the provisions of such Insurance Policies. No Borrower has been
refused any insurance coverage sought or applied for and no Borrower has any
reason to believe that it will not be able to renew its existing Insurance
Policies as and when such Insurance Policies expire or to obtain similar
coverage from similar insurers as may be necessary to continue its business at a
cost that would not materially and adversely affect the condition, financial or
otherwise, or the earnings, business or operations of any Borrower.

 

7.23 Permits. Tot the best of Borrowers’ knowledge, each Borrower possesses all
Permits necessary to conduct its business, and no Borrower has received any
notice of, or is otherwise involved in, any Proceedings relating to the
revocation or modification of any such Permits. To the best of Borrowers’
knowledge, all such Permits are valid and in full force and effect and each
Borrower is in full compliance with the respective requirements of all such
Permits.

 

7.24 Lending Relationship. Each Borrower acknowledges and agrees that the
relationship hereby created with Lender is and has been conducted on an open and
arm’s length basis in which no fiduciary relationship exists and that no
Borrower has relied, nor is relying on, any such fiduciary relationship in
executing this Agreement and in consummating the Loans. Lender represents that
it will receive the Revolving Note payable to its order as evidence of the
Loans.

 

7.25 Compliance with Regulation U. No portion of the proceeds of the Loans shall
be used by any Borrower, or any Affiliates of Borrower, either directly or
indirectly, for the purpose of purchasing or carrying any margin stock, within
the meaning of Regulation U as adopted by the Board of Governors of the Federal
Reserve System.

 

7.26 Governmental Regulation. No Borrower is, nor after giving effect to any
Loan, will be, subject to regulation under the Public Utility Holding Borrower
Act of 1935, the Federal Power Act or the Investment Company Act of 1940 or to
any foreign, federal or state statute or regulation limiting its ability to
incur indebtedness for borrowed money.

 

7.27 Bank Accounts. Schedule 7.27 sets forth, with respect to each account of
each Borrower with any bank, broker, merchant processor, or other depository
institution: (i) the name and account number of such account; (ii) the name and
address of the institution where such account is held; (iii) the name of any
Person(s) holding a power of attorney with respect to such account, if any; and
(iv) the names of all authorized signatories and other Persons authorized to
withdraw funds from each such account.

 

32

 

 

7.28 Places of Business. The principal place of business of each Borrower is set
forth on Schedule 7.28 and each Borrower shall promptly notify Lender of any
change in such location. No Borrower will remove or permit the Collateral to be
removed from such locations without the prior written consent of Lender, except
for: (i) certain heavy equipment kept at third party sites when conducting
business or maintenance; (ii) vehicles, containers and rolling stock; (iii)
Inventory sold or leased in the Ordinary Course of Business; and (iv) temporary
removal of Collateral to other locations for repair or maintenance as may be
required from time to time in each instance in the Ordinary Course of Business
of each Borrower.

 

7.29 Illegal Payments. No Borrower, nor any director, officer, member, manager,
agent, employee or other Person acting on behalf of any Borrower has, in the
course of his actions for, or on behalf of, any Borrower: (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended, or any similar foreign law or
regulation; or (iv) made any bribe, rebate, payoff, influence payment, kickback
or other unlawful payment to any foreign or domestic government official or
employee.

 

7.30 Related Party Transactions. Except as set forth in the SEC Documents and
except for arm’s length transactions pursuant to which any Borrower makes
payments in the Ordinary Course of Business upon terms no less favorable than
such Borrower could obtain from third parties, none of the officers, directors,
managers, or employees of any Borrower, nor any stockholders, members or
partners who own, legally or beneficially, five percent (5%) or more of the
ownership interests of any Borrower (each a “Material Shareholder”), is
presently a party to any transaction with any Borrower (other than for services
as employees, officers and directors), including any contract providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from, any officer,
director or such employee or Material Shareholder or, to the best knowledge of
each Borrower, any other Person in which any officer, director, or any such
employee or Material Shareholder has a substantial or material interest in or of
which any officer, director or employee of any Borrower or Material Shareholder
is an officer, director, trustee or partner. There are no claims, demands,
disputes or Proceedings of any nature or kind between any Borrower and any
officer, director or employee of any Borrower or any Material Shareholder, or
between any of them, relating to any Borrower.

 

7.31 Internal Accounting Controls. Each Borrower maintains a system of internal
accounting controls sufficient to provide reasonable assurance that: (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

33

 

 

7.32 Brokerage Fees. There is no Person acting on behalf of any Borrower who is
entitled to or has any claim for any brokerage or finder’s fee or commission in
connection with the execution of this Agreement or the consummation of the
transactions contemplated hereby.

 

7.33 No General Solicitation. No Borrower, nor any of their respective
Affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or issuance
of the Revolving Note, the Advisory Fee Shares or the shares issuable upon
conversion of the Revolving Note.

 

7.34 No Integrated Offering. No Borrower, nor any of their respective
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
Revolving Note, the Advisory Fee Shares or any securities issuable upon
conversion of the Revolving Note under the Securities Act or any other law of
any applicable Governmental Authority, or cause this offering of such securities
to be integrated with prior offerings by any Borrower for purposes of the
Securities Act or any other law of any applicable Governmental Authority.

 

7.35 Private Placement. Assuming the accuracy of the Lender’s representations
and warranties set forth in Section 8 below, no registration under the
Securities Act or the laws, rules or regulations of any other Governmental
Authority is required for the issuance of the Revolving Note, the Advisory Fee
Shares or the shares issuable upon conversion of the Revolving Note as
contemplated hereby.

 

7.36 Complete Information. This Agreement and all financial statements,
schedules, certificates, confirmations, agreements, contracts, and other
materials submitted to Lender in connection with or in furtherance of this
Agreement by or on behalf of any Borrower fully and fairly states the matters
with which they purport to deal, and do not misstate any material fact nor,
separately or in the aggregate, fail to state any material fact necessary to
make the statements made not misleading.

 

8.REPRESENTATIONS AND WARRANTIES OF LENDER.

 

Lender makes the following representations and warranties to the Borrowers, each
of which shall be true and correct in all material respects as of the date of
the execution and delivery of this Agreement and as of the date of each Loan
made hereunder, except to the extent such representation expressly relates to an
earlier date, and which shall survive the execution and delivery of this
Agreement:

 

8.1 Investment Purpose. Lender is acquiring the Revolving Note, the Advisory Fee
Shares or the shares issuable upon conversion of the Revolving Note, for its own
account, for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act.

 

34

 

 

8.2 Accredited Lender Status. Lender is an “Accredited Lender” as that term is
defined in Rule 501(a)(3) of Regulation D promulgated under the Securities Act.

 

8.3 Reliance on Exemptions. Lender understands that the Revolving Note, the
Advisory Fee Shares or the shares issuable upon conversion of the Revolving
Note, are each being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws, and that Borrowers are relying in part upon the truth and accuracy of, and
Lender’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of Lender set forth herein in order to
determine the availability of such exemptions and the eligibility of Lender to
acquire such securities.

 

8.4 Information. Lender has been furnished with all materials it has requested
relating to the business, finances and operations of Borrowers and information
deemed material by Lender to making an informed investment decision regarding
the Revolving Note. Lender has been afforded the opportunity to ask questions of
Borrowers and their management. Neither such inquiries nor any other due
diligence investigations conducted by Lender or its representatives shall
modify, amend or affect Lender’s right to rely on Borrowers’ representations and
warranties contained in Article 7 above or in any other Loan Documents. Lender
understands that its investment in the Revolving Note involves a high degree of
risk. Lender is in a position regarding Borrowers, which, based upon economic
bargaining power, enabled and enables Lender to obtain information from
Borrowers in order to evaluate the merits and risks of this investment. Lender
has sought such accounting, legal and tax advice, as it has considered necessary
to make an informed investment decision with respect to the Revolving Note.

 

8.5 No Governmental Review. Lender understands that no United States federal or
state agency or any other Governmental Authority has passed on or made any
recommendation or endorsement of the Revolving Note, or the fairness or
suitability of the investment in the Revolving Note, nor have such authorities
passed upon or endorsed the merits of the offering of the Revolving Note.

 

8.6 Transfer or Resale. Lender understands that: (i) the Revolving Note, the
Advisory Fee Shares and the shares issuable upon conversion of the Revolving
Note, have not been and are not being registered under the Securities Act or any
other state securities laws, and may not be offered for sale, sold, assigned or
transferred unless: (A) subsequently registered thereunder; or (B) Lender shall
have delivered to Issuing Borrower an opinion of counsel, in a generally
acceptable form, to the effect that such securities to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration requirements; and (ii) neither Borrower nor any other Person
is under any obligation to register such securities under the Securities Act or
any state securities laws or to comply with the terms and conditions of any
exemption thereunder, except as otherwise set forth in this Agreement.

 

8.7 Intentionally Left Blank.

 

35

 

 

8.8 Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of Lender and is a valid and
binding agreement of Lender enforceable in accordance with its terms, except as
such enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

 

8.9 Intentionally Left Blank.

 

8.10 Due Formation of Lender. Lender is an entity that has been formed and
validly exists and has not been organized for the specific purpose of purchasing
the Revolving Note and is not prohibited from doing so.

 

8.11 No Legal Advice from Borrower. Lender acknowledges that it had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with his or its own legal counsel and investment and tax advisors.
Lender is relying solely on such counsel and advisors and not on any statements
or representations of Borrowers or any of their representatives or agents for
legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction; provided, however, the foregoing shall not modify, amend or affect
Lender’s right to rely on Borrowers’ representations and warranties contained in
Article 7 above or in any other Loan Documents.

 

9.NEGATIVE COVENANTS.

 

9.1 Indebtedness. No Borrower shall, nor shall any Borrower permit any of its
Subsidiaries to, either directly or indirectly, create, assume, incur or have
outstanding any Funded Indebtedness (including purchase money indebtedness), or
become liable, whether as endorser, guarantor, surety or otherwise, for any debt
or obligation of any other Person, except:

 

(a) the Obligations;

 

(b) endorsement for collection or deposit of any commercial paper secured in the
Ordinary Course of Business;

 

(c) obligations for taxes, assessments, municipal or other governmental charges;
provided, the same are being contested in good faith by appropriate proceedings
and are insured against or bonded over to the satisfaction of Lender;

 

(d) obligations for accounts payable, other than for money borrowed, incurred in
the Ordinary Course of Business; provided that, any management or similar fees
payable by any Borrower shall be fully subordinated in right of payment to the
prior payment in full of the Loans made hereunder;

 

(e) obligations existing on the date hereof which are disclosed on the Financial
Statements;

 

(f) unsecured intercompany Funded Indebtedness incurred in the Ordinary Course
of Business;

 

36

 

 

(g) Funded Indebtedness existing on the Closing Date and set forth in the
Financial Statements, including any extensions or refinancings of the foregoing,
which do not increase the principal amount of such Funded Indebtedness as of the
date of such extension or refinancing; provided such Funded Indebtedness is
subordinated to the Obligations owed to Lender pursuant to a subordination
agreement, in form and content acceptable to Lender in its sole discretion,
which shall include an indefinite standstill on remedies and payment blockage
rights during any default;

 

(h) Funded Indebtedness consisting of Capital Lease obligations or secured by
Permitted Liens of the type described in clause (g) of the definition thereof
not to exceed $250,000 in the aggregate at any time;

 

(i) Contingent Liabilities arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions permitted
hereunder;

 

(j) Contingent Liabilities incurred in the Ordinary Course of Business with
respect to surety and appeal bonds, performance bonds and other similar
obligations; and

 

(k) Contingent Liabilities arising under indemnity agreements to title insurers
to cause such title insurers to issue to Lender title insurance policies.

 

9.2 Encumbrances. No Borrower shall, nor shall any Borrower permit any of its
Subsidiaries to, either directly or indirectly, create, assume, incur or suffer
or permit to exist any Lien or charge of any kind or character upon any asset of
any Borrower or their Subsidiaries; whether owned at the date hereof or
hereafter acquired, except Permitted Liens or as otherwise authorized by Lender
in writing.

 

9.3 Investments. No Borrower shall, nor shall any Borrower permit any of its
Subsidiaries to, either directly or indirectly, make or have outstanding any new
investments (whether through purchase of stocks, obligations or otherwise) in,
or loans or advances to, any other Person, or acquire all or any substantial
part of the assets, business, stock or other evidence of beneficial ownership of
any other Person except following:

 

(a) The stock or other ownership interests in a Subsidiary existing as of the
Closing Date;

 

(b) investments in direct obligations of the United States or any state in the
United States;

 

(c) trade credit extended by any Borrower in the Ordinary Course of Business;

 

(d) investments in securities of Customers received pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of such
Customers;

 

(e) investments existing on the Closing Date and set forth in the Financial
Statements;

 

(f) Contingent Liabilities permitted pursuant to Section 9.1; or

 

(g) Capital Expenditures permitted under Section 9.5.

 

37

 

 

9.4 Transfer; Merger. No Borrower shall, nor shall any Borrower permit any of
its Subsidiaries to, either directly or indirectly, permit a Change in Control,
merge, consolidate, sell, transfer, license, lease, encumber or otherwise
dispose of all or any part of its property or business or all or any substantial
part of its assets, or sell or discount (with or without recourse) any of its
Notes (as defined in the UCC), Chattel Paper, Payment Intangibles or Accounts;
provided, however, that any Borrower may:

 

(a) sell or lease Inventory and Equipment in the Ordinary Course of Business;

 

(b) upon not less than three (3) Business Days’ prior written notice to Lender,
any Subsidiary of any Borrower may merge with (so long as the applicable
Borrower remains the surviving entity), or dissolve or liquidate into, or
transfer its property to any Borrower;

 

(c) dispose of used, worn-out or surplus equipment in the Ordinary Course of
Business;

 

(d) discount or write-off overdue Accounts for collection in the Ordinary Course
of Business;

 

(e) sell or otherwise dispose (including cancellation of Funded Indebtedness) of
any Investment permitted under Section 9.3 in the Ordinary Course of Business;
and

 

(f) grant Permitted Liens.

 

9.5 Capital Expenditures. Without Lender’s prior consent, no Borrower shall, nor
shall any Borrower permit any of its Subsidiaries to, make or incur obligations
for any Capital Expenditures in any fiscal year.

 

9.6 Issuance of Stock. No Borrower shall, nor shall any Borrower permit any of
its Subsidiaries to, either directly or indirectly, issue or distribute any
additional capital stock or other securities of any such Borrower or their
Subsidiaries, if any such issuance would result in a Change of Control.

 

9.7 Distributions; Restricted Payments; Change in Management. No Borrower shall,
nor shall any Borrower permit any of its Subsidiaries to: (i) purchase or redeem
any shares of its stock or declare or pay any dividends or distributions,
whether in cash or otherwise, set aside any funds for any such purpose or make
any distribution to its shareholders, make any distribution of its property or
assets or make any loans, advances or extensions of credit to, or investments
in, any Persons, including, without limitation, such Borrower’s Affiliates,
officers, partners or employees, without the prior written consent of Lender;
(ii) make any payments of any Funded Indebtedness other than as permitted
hereunder; (iii) increase the annual salary paid to any officers of any Borrower
as of the Closing Date, unless any such increase is part of a written employment
contract with any such officers entered into prior to the Closing Date, a copy
of which has been delivered to and approved by the Lender; or (iv) add, replace,
remove, or otherwise change any officers or other senior management positions of
any Borrower from the officers and other senior management positions existing as
of the Closing Date, unless approved by Lender in writing.

 

38

 

 

9.8 Use of Proceeds. No Borrower, nor any of their Subsidiaries or Affiliates,
shall use any portion of the proceeds of the Loans, either directly or
indirectly, for the purpose of purchasing any securities underwritten by any
Affiliate of Lender. In addition, no Borrower, nor any of their Subsidiaries or
Affiliates, shall use any portion of the proceeds of the Loans, either directly
or indirectly, for any of the following purposes: (i) to make any payment
towards any Funded Indebtedness of any Borrower or any Subsidiaries or
Affiliates thereof; (ii) to pay any taxes of any nature or kind that may be due
by any Borrower or any Subsidiaries or Affiliates thereof; (iii) to pay any
obligations or liabilities of any nature or kind due or owing to any officers,
directors, employees, or Material Shareholders of any Borrower or any
Subsidiaries or Affiliates thereof. Borrowers shall only use the proceeds of the
Loans (or any portion thereof) for the purposes set forth in a “Use of Proceeds
Confirmation” to be executed by Borrowers on the Closing Date, unless Borrowers
obtain the prior written consent of Lender to use proceeds of Loans for any
other purpose, which consent may be granted or withheld by Lender in its sole
and absolute discretion.

 

9.9 Business Activities; Change of Legal Status and Organizational Documents. No
Borrower shall, nor shall any Borrower permit any of its Subsidiaries to: (i)
engage in any line of business other than the businesses engaged in on the date
hereof and business reasonably related thereto; (ii) change its name, its type
of organization, its jurisdictions of organization or other legal structure; or
(iii) permit its Articles of Incorporation, Bylaws, or other organizational
documents to be amended or modified in any way which could reasonably be
expected to have a Material Adverse Effect.

 

9.10 Transactions with Affiliates. No Borrower shall, nor shall any Borrower
permit any of its Subsidiaries to, enter into any transaction with any of its
Affiliates, except in the Ordinary Course of Business and upon fair and
reasonable terms that are no less favorable to such Borrower than it would
obtain in a comparable arm’s length transaction with a Person not an Affiliate
of such Borrower.

 

9.11 Bank Accounts. No Borrower shall, nor shall any Borrower permit any of its
Subsidiaries to, maintain any bank, deposit, credit card payment processing
accounts, or other accounts with any financial institution, or any other Person,
for any Borrower or any Subsidiary or Affiliate of any Borrower, other than
Borrowers’ respective accounts listed in the attached Schedule 7.27, and other
than the Lock Box Account established pursuant to this Agreement. Specifically,
no Borrower may change, modify, close or otherwise affect the Lock Box Account,
or any of the other accounts listed in Schedule 7.27, without Lender’s prior
written approval, which approval may be withheld or conditioned in Lender’s sole
and absolute discretion.

 

39

 

 

10. AFFIRMATIVE COVENANTS.

 

10.1 Compliance with Regulatory Requirements. Upon demand by Lender, Borrowers
shall reimburse Lender for Lender’s additional costs and/or reductions in the
amount of principal or interest received or receivable by Lender if at any time
after the date of this Agreement any law, treaty or regulation or any change in
any law, treaty or regulation or the interpretation thereof by any Governmental
Authority charged with the administration thereof or any other authority having
jurisdiction over Lender or the Loans, whether or not having the force of law,
shall impose, modify or deem applicable any reserve and/or special deposit
requirement against or in respect of assets held by or deposits in or for the
account of the Loans by Lender or impose on Lender any other condition with
respect to this Agreement or the Loans, the result of which is to either
increase the cost to Lender of making or maintaining the Loans or to reduce the
amount of principal or interest received or receivable by Lender with respect to
such Loans. Said additional costs and/or reductions will be those which directly
result from the imposition of such requirement or condition on the making or
maintaining of such Loans.

 

10.2 Corporate Existence. Each Borrower shall, and each Borrower shall cause any
of its Subsidiaries to, at all times preserve and maintain its: (i) existence
and good standing in the jurisdiction of its organization; and (ii) its
qualification to do business and good standing in each jurisdiction where the
nature of its business makes such qualification necessary (other than such
jurisdictions in which the failure to be qualified or in good standing could not
reasonably be expected to have a Material Adverse Effect), and shall at all
times continue as a going concern in the business which such Borrower is
presently conducting.

 

10.3 Maintain Property. Each Borrower shall, and each Borrower shall cause any
of its Subsidiaries to, at all times maintain, preserve and keep its plants,
properties and equipment, including, but not limited to, any Collateral, in good
repair, working order and condition, normal wear and tear excepted, and shall
from time to time, as each Borrower deems appropriate in its reasonable
judgment, make all needful and proper repairs, renewals, replacements, and
additions thereto so that at all times the efficiency thereof shall be fully
preserved and maintained. Each Borrower shall permit Lender to examine and
inspect such plant, properties and equipment, including, but not limited to, any
Collateral, at all reasonable times upon reasonable notice during business
hours. During the continuance of any Event of Default, Lender shall, at
Borrowers’ expense, have the right to make additional inspections without
providing advance notice.

 

10.4 Maintain Insurance. Each Borrower shall, and each Borrower shall cause any
of its Subsidiaries to, at all times insure and keep insured with insurance
companies acceptable to Lender, all insurable property owned by each Borrower
which is of a character usually insured by companies similarly situated and
operating like properties, against loss or damage from environmental, fire and
such other hazards or risks as are customarily insured against by companies
similarly situated and operating like properties; and shall similarly insure
employers’, public and professional liability risks. Prior to the date of the
funding of any Loans under this Agreement, each Borrower shall deliver to Lender
a certificate setting forth in summary form the nature and extent of the
insurance maintained pursuant to this Section. All such policies of insurance
must be satisfactory to Lender in relation to the amount and term of the
Obligations and type and value of the Collateral and assets of each Borrower,
shall identify Lender as sole/lender’s loss payee and as an additional insured.
In the event any Borrower fail to provide Lender with evidence of the insurance
coverage required by this Section or at any time hereafter shall fail to obtain
or maintain any of the policies of insurance required above, or to pay any
premium in whole or in part relating thereto, then Lender, without waiving or
releasing any obligation or default by any Borrower hereunder, may at any time
(but shall be under no obligation to so act),

 

40

 

 

obtain and maintain such policies of insurance and pay such premium and take any
other action with respect thereto, which Lender deems advisable. This insurance
coverage: (i) may, but need not, protect any Borrower’s interest in such
property, including, but not limited to, the Collateral; and (ii) may not pay
any claim made by, or against, any Borrower in connection with such property,
including, but not limited to, the Collateral. Any Borrower may later cancel any
such insurance purchased by Lender, but only after providing Lender with
evidence that the insurance coverage required by this Section is in force. The
costs of such insurance obtained by Lender, through and including the effective
date such insurance coverage is canceled or expires, shall be payable on demand
by Borrowers to Lender, together with interest at the Default Rate on such
amounts until repaid and any other charges by Lender in connection with the
placement of such insurance. The costs of such insurance, which may be greater
than the cost of insurance which any Borrower may be able to obtain on its own,
together with interest thereon at the Default Rate and any other charges by
Lender in connection with the placement of such insurance may be added to the
total Obligations due and owing to the extent not paid by any applicable
Borrower.

 

10.5 Tax Liabilities.

 

(a) Each Borrower shall, and each Borrower shall cause any of its Subsidiaries
to, at all times pay and discharge all property, income and other taxes,
assessments and governmental charges upon, and all claims (including claims for
labor, materials and supplies) against such Borrower or any of its properties,
Equipment or Inventory, before the same shall become delinquent and before
penalties accrue thereon, unless and to the extent that the same are being
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP are being maintained.

 

(b) Each Borrower shall be solely responsible for the payment of any and all
documentary stamps and other taxes imposed by the State of Florida or any other
Governmental Agency in connection with the execution of this Agreement, the
Security Agreement and the Revolving Note.

 

10.6 ERISA Liabilities; Employee Plans. Each Borrower shall, and each Borrower
shall cause any of its Subsidiaries to: (i) keep in full force and effect any
and all Employee Plans which are presently in existence or may, from time to
time, come into existence under ERISA, and not withdraw from any such Employee
Plans, unless such withdrawal can be effected or such Employee Plans can be
terminated without liability to such Borrower; (ii) make contributions to all of
such Employee Plans in a timely manner and in a sufficient amount to comply with
the standards of ERISA, including the minimum funding standards of ERISA; (iii)
comply with all material requirements of ERISA which relate to such Employee
Plans; (iv) notify Lender immediately upon receipt by such Borrower of any
notice concerning the imposition of any withdrawal liability or of the
institution of any Proceeding or other action which may result in the
termination of any such Employee Plans or the appointment of a trustee to
administer such Employee Plans; (v) promptly advise Lender of the occurrence of
any “Reportable Event” or “Prohibited Transaction” (as such terms are defined in
ERISA), with respect to any such Employee Plans; and (vi) amend any Employee
Plan that is intended to be qualified within the meaning of Section 401 of the
Internal Revenue Code of 1986 to the extent necessary to keep the Employee Plan
qualified, and to cause the Employee Plan to be administered and operated in a
manner that does not cause the Employee Plan to lose its qualified status.

 

41

 

 

10.7 Financial Statements. Each Borrower shall, and each Borrower shall cause
any of its Subsidiaries to, at all times maintain a system of accounting capable
of producing its individual and consolidated financial statements in compliance
with GAAP (provided that monthly financial statements shall not be required to
have footnote disclosure, are subject to normal year end adjustments and need
not be consolidated), and shall furnish to Lender or its authorized
representatives such information regarding the business affairs, operations and
financial condition of such Borrower as Lender may from time to time request or
require, including, but not limited to:

 

(a) If the Revolving Loan Maturity Date is extended beyond the original term, as
soon as available, and in any event, within one hundred five (105) days after
the close of each fiscal year, a copy of the annual audited financial statements
of each Borrower, including balance sheet, statement of income and retained
earnings, statement of cash flows for the fiscal year then ended, in reasonable
detail, prepared and reviewed by an independent certified public accountant
reasonably acceptable to Lender, containing an unqualified opinion of such
accountant;

 

(b) as soon as available, and in any event, within sixty (60) days after the
close of each fiscal quarter, a copy of the quarterly financial statements of
each Borrower, including balance sheet, statement of income and retained
earnings, statement of cash flows for the fiscal year then ended, in reasonable
detail, prepared and certified as accurate in all material respects by the
President or Chief Financial Officer of each Borrower;

 

(c) as soon as available, and in any event, within thirty (30) days following
the end of each calendar month, a copy of the financial statements of each
Borrower regarding such month, including balance sheet, statement of income and
retained earnings, statement of cash flows for the month then ended, in
reasonable detail, prepared and certified as accurate in all material respects
by the President or Chief Financial Officer of each Borrower.

 

No change with respect to such accounting principles shall be made by any
Borrower without giving prior notification to Lender. Each Borrower represents
and warrants to Lender that the financial statements delivered to Lender at or
prior to the execution and delivery of this Agreement and to be delivered at all
times thereafter accurately reflect and will accurately reflect the financial
condition of each Borrower in all material respects. Lender shall have the right
at all times (and on reasonable notice so long as there then does not exist any
Event of Default) during business hours to inspect the books and records of each
Borrower and make extracts therefrom. Each Borrower shall at all times comply
with all reporting requirements of the SEC and the Principal Trading Market to
the extent applicable.

 

Each Borrower agrees to advise Lender immediately, in writing, of the occurrence
of any Material Adverse Effect, or the occurrence of any event, circumstance or
other happening that could be reasonably expected to lead to or become a
Material Adverse Effect.

 

42

 

 

10.8 Additional Reporting Requirements. Each Borrower shall provide the
following reports and statements to Lender as follows:

 

(a) On or prior to the Closing Date, Borrowers shall provide to Lender an income
statement or profit and loss statement showing actual results of the Borrowers’
consolidated operations for the prior twelve (12) months, as well as an income
statement projection showing, in reasonable detail, the Borrowers’ income
statement projections for the twelve (12) calendar months following the Closing
Date (the “Income Projections”). In addition, on the first (1st) day of every
calendar month after the Closing Date, the Borrowers shall provide to Lender a
report comparing the Income Projections to actual results. Any variance in the
Income Projections to actual results that is more than ten percent (10%) (either
above or below) will require the Borrowers to submit to Lender written
explanations as to the nature and circumstances for the variance.

 

(b) On the first (1st) day of every calendar month after the Closing Date, the
Borrowers shall provide to Lender a report comparing the use of the proceeds of
the Revolving Loans set forth in the Use of Proceeds Confirmation, with the
actual use of such proceeds. Any variance in the actual use of such proceeds
from the amounts set forth in the approved Use of proceeds Confirmation will
require the Borrowers to submit to Lender written explanations as to the nature
and circumstances for the variance.

 

(c) Borrowers shall submit to Lender true and correct copies of all bank
statements received by any Borrower within five (5) days after such Borrower’s
receipt thereof from its bank.

 

(d) Promptly upon receipt thereof, Borrowers shall provide to Lender copies of
interim and supplemental reports, if any, submitted to any Borrower by
independent accountants in connection with any interim audit or review of the
books of any Borrower.

 

10.9 Aged Accounts/Payables Schedules. If Borrowers require draws from the
facility contemplated hereby at least once a week, then each Borrower shall, on
the first (1st) and fifteenth (15th) day of each and every calendar month,
deliver to Lender an aged schedule of the Accounts of each Borrower, listing the
name and amount due from each Customer and showing the aggregate amounts due
from: (i) 0-30 days; (ii) 31-60 days; (iii) 61-90 days; (iv) 91-120 days; and
(v) more than 120 days, and certified as accurate by the Chief Financial Officer
or the President of each Borrower. If, however, Borrowers require draws from the
facility contemplated hereby less than once a week, then the aged schedule of
Accounts required by the immediately preceding sentence shall be required to be
delivered within five (5) days after the end of each consecutive calendar month
during the term hereof. Each Borrower shall, within five (5) days after the end
of each calendar month, deliver to Lender an aged schedule of the accounts
payable of each Borrower, listing the name and amount due to each creditor and
showing the aggregate amounts due from: (v) 0-30 days; (w) 31-60 days; (x) 61-90
days; (y) 91-120 days; and (z) more than 120 days, and certified as accurate by
the Chief Financial Officer or the President of each Borrower.

 

10.10 Failure to Provide Reports. If at any time during the term of this
Agreement, Borrowers shall fail to timely provide any reports required to be
provided by Borrowers to Lender under this Agreement or any other Loan Document,
in addition to all other rights and remedies that Lender may have under this
Agreement and the other Loan Documents, Lender shall have the right to require,
at each instance of any such failure, upon written notice to Borrowers, that the
Borrowers redeem Advisory Fee Shares, for Dollars, in an amount equal to 8.33%
of the Advisory Fee, which cash redemption payment shall be due and payable by
wire transfer to an account designated by Lender within five (5) Business Days
from the date the Lender delivers such redemption notice to the Borrowers.

 

43

 

 



10.11 Covenant Compliance. Borrowers shall, within thirty (30) days after the
end of each calendar month, deliver to Lender a Compliance Certificate showing
compliance by Borrowers with the covenants therein, and certified as accurate by
the President or Chief Financial Officer of Borrowers.

 

10.12 Continued Due Diligence/Field Audits. Borrowers acknowledge that during
the term of this Agreement, Lender and its agents and representatives undertake
ongoing and continuing due diligence reviews of Borrowers and their business and
operations. Such ongoing due diligence reviews may include, and each Borrower
does hereby allow Lender, to conduct site visits and field examinations of the
office locations of each Borrower and the assets and records of each Borrower,
the results of which must be satisfactory to Lender in Lender’s sole and
absolute discretion. In this regard, in order to cover Lender’s expenses of the
ongoing due diligence reviews and any site visits or field examinations which
Lender may undertake from time to time while this Agreement is in effect, the
Borrowers shall pay to Lender, within five (5) Business Days after receipt of an
invoice or demand therefor from Lender, a fee of up to $4,000 per year (based on
four (4) expected filed audits and ongoing due diligence of $1,000 per audit) to
cover such ongoing expenses. Failure to pay such fee as and when required shall
be deemed an Event of Default under this Agreement and all other Loan Documents.
The foregoing notwithstanding, from and after the occurrence of an Event of
Default or any event which with notice, lapse of time or both, would become an
Event of Default, Lender may conduct site visits, field examinations and other
ongoing reviews of each Borrower’s records, assets and operations at any time,
in its sole discretion, without any limitations in terms of number of site
visits or examinations and without being limited to the fee hereby contemplated,
all at the sole expense of Borrowers.

 

10.13 Notice and Other Reports. Borrowers shall provide prompt written notice to
Lender if at any time any Borrower fails to comply with any of the covenants in
Section 11 herein. In addition, Borrowers shall, within such period of time as
Lender may reasonably specify, deliver to Lender such other schedules and
reports as Lender may reasonably require.

 

10.14 Collateral Records. Each Borrower shall, and each Borrower shall cause any
of its Subsidiaries to, keep full and accurate books and records relating to the
Collateral and shall mark such books and records to indicate Lender’s Lien in
the Collateral including, without limitation, placing a legend, in form and
content reasonably acceptable to Lender, on all Chattel Paper created by
Borrowers indicating that Lender has a Lien in such Chattel Paper.

 

10.15 Notice of Proceedings. Each Borrower shall, promptly, but not more than
five (5) days after knowledge thereof shall have come to the attention of any
officer of such Borrower, give written notice to Lender of all threatened or
pending actions, suits, and Proceedings before any court or governmental
department, commission, board or other administrative agency, or before or
involving any other Person, which may have a Material Adverse Effect.

 

44

 

 



10.16 Notice of Default. Each Borrower shall, promptly, but not more than five
(5) days after the commencement thereof, give notice to Lender in writing of the
occurrence of an Event of Default or of any event which, with the lapse of time,
the giving of notice or both, would constitute an Event of Default hereunder.

 

10.17 Environmental Matters. If any release or threatened release or other
disposal of Hazardous Substances shall occur or shall have occurred on any real
property or any other assets of any Borrower or any Subsidiary or Affiliate of
any Borrower, such Borrower shall cause the prompt containment and/or removal of
such Hazardous Substances and the remediation and/or operation of such real
property or other assets as necessary to comply with all Environmental Laws and
to preserve the value of such real property or other assets. Without limiting
the generality of the foregoing, each Borrower shall comply with any Federal or
state judicial or administrative order requiring the performance at any real
property of any Borrower of activities in response to the release or threatened
release of a Hazardous Substance. To the extent that the transportation of
Hazardous Substances is permitted by this Agreement, Borrowers shall dispose of
such Hazardous Substances, or of any other wastes, only at licensed disposal
facilities operating in compliance with Environmental Laws.

 

10.18 Reporting Status; Listing. So long as this Agreement remains in effect,
and for so long as Lender owns, legally or beneficially, any of the Advisory Fee
Shares or other shares of Common Stock, or has the right to receive any
additional shares of Common Stock, the Issuing Borrower shall: (i) file in a
timely manner all reports required to be filed under the Securities Act, the
Exchange Act or any securities laws and regulations thereof applicable to any
Borrower of any state of the United States, or by the rules and regulations of
any Governmental Authority or the Principal Trading Market, and, to provide a
copy thereof to the Lender promptly after such filing; (ii) not terminate its
status as an issuer required to file reports under the Exchange Act, even if the
Exchange Act and the rules and regulations thereunder would otherwise permit
such termination; (iii) if required by the rules and regulations of the
Principal Trading Market or any other Governmental Authority, promptly secure
the listing of the Advisory Fee Shares and any other shares of the Issuing
Borrower’s Common Stock issuable to Lender under any Loan Documents upon the
Principal Trading Market (subject to official notice of issuance) and, take all
reasonable action under its control to maintain the continued listing, quotation
and trading of its Common Stock on the Principal Trading Market, and the Issuing
Borrower shall comply in all respects with the Issuing Borrower’s reporting,
filing and other obligations under the bylaws or rules of the Principal Trading
Market, the Financial Industry Regulatory Authority, Inc. and such other
Governmental Authorities, as applicable. The Issuing Borrower shall promptly
provide to Lender copies of any notices it receives from the SEC, any Principal
Trading Market, or any other Governmental Authority, to the extent any such
notices could in any way have or be reasonably expected to have a Material
Adverse Effect.

 

10.19 Rule 144. With a view to making available to Lender the benefits of Rule
144 under the Securities Act (“Rule 144”), or any similar rule or regulation of
the SEC that may at any time permit Lender to sell the Advisory Fee Shares or
other shares of Common Stock issuable to Lender under any Loan Documents to the
public without registration, the Issuing Borrower represents and warrants that:
(i) the Issuing Borrower is, and has been for a period of at least ninety (90)
days immediately preceding the date hereof, subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act; (ii) the Issuing
Borrower has filed all required reports under Section 13 or 15(d) of the
Exchange Act during the twelve (12) months preceding the Closing Date (or for
such shorter period that the Issuing Borrower was required to file such
reports); and (iii) the Issuing Borrower is not an issuer defined as a “Shell
Company” (as hereinafter defined). For the purposes hereof, the term “Shell
Company” shall mean an issuer that meets that description defined under Rule
144. In addition, so long as Lender owns, legally or beneficially, any
securities of the Issuing Borrower, the Issuing Borrower shall, at its sole
expense:

 

45

 

 



(a) Make, keep and ensure that adequate current public information with respect
to the Issuing Borrower, as required in accordance with Rule 144, is publicly
available;

 

(b) furnish to the Lender, promptly upon reasonable request: (A) a written
statement by the Issuing Borrower that it has complied with the reporting
requirements of Rule 144, the Securities Act, and the Exchange Act; and (b) such
other information as may be reasonably requested by Lender to permit the Lender
to sell any of the Advisory Fee Shares or other shares of Common Stock acquired
hereunder or under the Revolving Note pursuant to Rule 144, without limitation
or restriction; and

 

(c) promptly at the request of Lender, give the Issuing Borrower’s Transfer
Agent instructions to the effect that, upon the Transfer Agent’s receipt from
Lender of a certificate (a “Rule 144 Certificate”) certifying that Lender’s
holding period (as determined in accordance with the provisions of Rule 144) for
any portion of the Advisory Fee Shares or shares of Common Stock issuable upon
conversion of the Revolving Note which Lender proposes to sell (or any portion
of such shares which Lender is not presently selling, but for which Lender
desires to remove any restrictive legends applicable thereto) (the “Securities
Being Sold”) is not less than six (6) months, and receipt by the Transfer Agent
of the “Rule 144 Opinion” (as hereinafter defined) from the Issuing Borrower or
its counsel (or from Lender and its counsel as permitted below), the Transfer
Agent is to effect the transfer (or issuance of a new certificate without
restrictive legends, if applicable) of the Securities Being Sold and issue to
Lender or transferee(s) thereof one or more stock certificates representing the
transferred (or re-issued) Securities Being Sold without any restrictive legend
and without recording any restrictions on the transferability of such shares on
the Transfer Agent’s books and records. In this regard, upon Lender’s request,
the Issuing Borrower shall have an affirmative obligation to cause its counsel
to promptly issue to the Transfer Agent a legal opinion providing that, based on
the Rule 144 Certificate, the Securities Being Sold may be sold pursuant to the
provisions of Rule 144, even in the absence of an effective registration
statement, or re-issued without any restrictive legends pursuant to the
provisions of Rule 144, even in the absence of an effective registration
statement (the “Rule 144 Opinion”). If the Transfer Agent requires any
additional documentation in connection with any proposed transfer (or
re-issuance) by Lender of any Securities Being Sold, the Issuing Borrower shall
promptly deliver or cause to be delivered to the Transfer Agent or to any other
Person, all such additional documentation as may be necessary to effectuate the
transfer (or re-issuance) of the Securities Being Sold and the issuance of an
unlegended certificate to any such Lender or any transferee thereof, all at the
Issuing Borrower’s expense. Any and all fees, charges or expenses, including,
without limitation, attorneys’ fees and costs, incurred by Lender in connection
with issuance of any such shares, or the removal of any restrictive legends
thereon, or the transfer of any such shares to any assignee of Lender, shall be
paid by the Issuing Borrower, and if not paid by the Issuing Borrower, the
Lender may, but shall

 

46

 

 

not be required to, pay any such fees, charges or expenses, and the amount
thereof, together with interest thereon at the highest non-usurious rate
permitted by law, from the date of outlay, until paid in full, shall be due and
payable by the Issuing Borrower to Lender immediately upon demand therefor, and
all such amounts advanced by the Lender shall be additional Obligations due
under this Agreement and the Revolving Note and secured under the Loan
Documents. In the event that the Issuing Borrower and/or its counsel refuses or
fails for any reason to render the Rule 144 Opinion or any other documents,
certificates or instructions required to effectuate the transfer (or
re-issuance) of the Securities Being Sold and the issuance of an unlegended
certificate to any such Lender or any transferee thereof, then: (A) to the
extent the Securities Being Sold could be lawfully transferred (or re-issued)
without restrictions under applicable laws, Issuing Borrower’s failure to
promptly provide the Rule 144 Opinion or any other documents, certificates or
instructions required to effectuate the transfer (or re-issuance) of the
Securities Being Sold and the issuance of an unlegended certificate to any such
Lender or any transferee thereof shall be an immediate Event of Default under
this Agreement and all other Loan Documents; and (B) the Issuing Borrower hereby
agrees and acknowledges that Lender is hereby irrevocably and expressly
authorized to have counsel to Lender render any and all opinions and other
certificates or instruments which may be required for purposes of effectuating
the transfer (or re-issuance) of the Securities Being Sold and the issuance of
an unlegended certificate to any such Lender or any transferee thereof, and the
Issuing Borrower hereby irrevocably authorizes and directs the Transfer Agent
to, without any further confirmation or instructions from the Issuing Borrower,
transfer or re-issue any such Securities Being Sold as instructed by Lender and
its counsel.

 

10.20 Reservation of Shares. The Issuing Borrower shall take all action
reasonably necessary to at all times have authorized, and reserved for the
purpose of issuance, such number of shares of Common Stock as shall be necessary
to effect the full conversion of the Revolving Note in accordance with its terms
(the “Share Reserve”). If at any time the Share Reserve is insufficient to
effect the full conversion of the Revolving Note then outstanding, the Issuing
Borrower shall increase the Share Reserve accordingly. If the Issuing Borrower
does not have sufficient authorized and unissued shares of Common Stock
available to increase the Share Reserve, the Issuing Borrower shall call and
hold a special meeting of the shareholders within forty-five (45) days of such
occurrence, or take action by the written consent of the holders of a majority
of the outstanding shares of Common Stock, if possible, for the sole purpose of
increasing the number of shares authorized. Issuing Borrower’s management shall
recommend to the shareholders to vote in favor of increasing the number of
shares of Common Stock authorized.

 

10.21 Equity Facility. The Issuing Borrower shall enter into a committed equity
facility (or similar instrument pursuant to which the Issuing Borrower has the
ability to sell shares of its Common Stock from time to time) (the “Equity
Line”) with KVM Capital Partners, LLC (the “Equity Investor”) within sixty (60)
days following the Closing Date. The Issuing Borrower shall provide true,
accurate and complete copies of all documents and instruments executed and
entered into between the Issuing Borrower and the Equity Investor within three
(3) Business Days of executing same. In addition, the Issuing Borrower hereby
agrees that in addition to the payments required to be made hereunder and under
the Revolving Note, for each advance or sale of Common Stock taken by the
Issuing Borrower under the Equity Line, the Equity Investor shall pay directly
to the Lock Box Account fifty percent (50%) of any net proceeds otherwise
payable to the Issuing Borrower from any sale of its Common Stock under the
Equity Line. Notwithstanding anything contained in Section 2.1(e) of this
Agreement to the contrary, the payments received into the Lock Box Account from
the Equity Line shall be applied by Lender when received and cleared into the
Lock Box Account, first to fees and costs then outstanding under any of the Loan
Documents, second to accrued and unpaid interest owing under this Agreement, and
then to reduce the then outstanding principal balance of all Revolving Loans
hereunder. Contemporaneously with the Issuing Borrower’s closing on the Equity
Line, the Issuing Borrower shall cause a disbursement agreement substantially in
the form attached hereto as Exhibit “E” (the “Payment Direction”) to be executed
by Issuing Borrower and the Equity Investor and same shall be delivered to and
for the benefit of Lender within three (3) Business Days of the closing under
the Equity Line.

 

47

 

 



11.FINANCIAL COVENANTS.

 

11.1 Revenue Covenant. For each calendar quarter while this Agreement remains in
effect, Borrowers, collectively, shall have sales revenues that are not less
than seventy-five percent (75%) of the sales revenues shown for the
corresponding calendar quarter on the most recent of the Financial Statements.

 

12.EVENTS OF DEFAULT.

 

Borrowers, without notice or demand of any kind (except as expressly required
below), shall be in default under this Agreement upon the occurrence of any of
the following events (each an “Event of Default”):

 

12.1 Nonpayment of Obligations. Any amount due and owing on the Revolving Note
or any of the Obligations, whether by its terms or as otherwise provided herein,
is not paid on the date such amount is due.

 

12.2 Misrepresentation. Any written warranty, representation, certificate or
statement of any Borrower in this Agreement, the Loan Documents or any other
agreement with Lender shall be false or misleading in any material respect when
made or deemed made.

 

12.3 Nonperformance. Any failure to perform or default in the performance of any
covenant, condition or agreement contained in this Agreement (not otherwise
addressed in this Article 12), which failure to perform or default in
performance continues for a period of fifteen (15) days after Borrowers receive
notice or knowledge from any source of such failure to perform or default in
performance (provided that if the failure to perform or default in performance
is not capable of being cured, in Lender’s sole discretion, then the cure period
set forth herein shall not be applicable and the failure or default shall be an
immediate Event of Default hereunder).

 

12.4 Default under Loan Documents. Any failure to perform or default in the
performance by any Borrower that continues after applicable grace and cure
periods under any covenant, condition or agreement contained in any of the other
Loan Documents or any other agreement with Lender, all of which covenants,
conditions and agreements are hereby incorporated in this Agreement by express
reference.

 

48

 

 

12.5 Default under Other Obligations. Any default by any Borrower in the payment
of principal, interest or any other sum for any other obligation beyond any
period of grace provided with respect thereto or in the performance of any,
other term, condition or covenant contained in any agreement (including, but not
limited to, any capital or operating lease or any agreement in connection with
the deferred purchase price of property), the effect of which default is to
cause or permit the holder of such obligation (or the other party to such other
agreement) to cause such obligation or agreement to become due prior to its
stated maturity, to terminate such other agreement, or to otherwise modify or
adversely affect such obligation or agreement in a manner that could have a
Material Adverse Effect on such Borrower.

 

12.6 Assignment for Creditors. Any Borrower makes an assignment for the benefit
of creditors, fails to pay, or admits in writing its inability to pay its debts
as they mature; or if a trustee of any substantial part of the assets of any
Borrower is applied for or appointed, and in the case of such trustee being
appointed in a Proceeding brought against such Borrower, such Borrower, by any
action or failure to act indicates its approval of, consent to, or acquiescence
in such appointment and such appointment is not vacated, stayed on appeal or
otherwise shall not have ceased to continue in effect within sixty (60) days
after the date of such appointment.

 

12.7 Bankruptcy. Any Proceeding involving any Borrower, is commenced by or
against any Borrower under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation law or statute of
the federal government or any state government, and in the case of any such
Proceeding being instituted against any Borrower: (i) such Borrower, by any
action or failure to act, indicates its approval of, consent to or acquiescence
therein; or (ii) an order shall be entered approving the petition in such
Proceedings and such order is not vacated, stayed on appeal or otherwise shall
not have ceased to continue in effect within sixty (60) days after the entry
thereof.

 

12.8 Judgments. The entry of any judgment, decree, levy, attachment, garnishment
or other process, or the filing of any Lien against the property of any Borrower
for an amount in excess of $50,000 and which is not fully covered by insurance
and such judgment or other process would have a Material Adverse Effect on the
ability of such Borrower to perform under this Agreement or under Loan
Documents, as determined by Lender in its sole discretion, unless such judgment
or other process shall have been, within sixty (60) days from the entry thereof:
(i) bonded over to the satisfaction of Lender and appealed; (ii) vacated; or
(iii) discharged.

 

12.9 Material Adverse Effect. A Material Adverse Effect shall occur.

 

12.10 Change in Control. Except as permitted under this Agreement, any Change in
Control shall occur; provided, however, a Change in Control shall not constitute
an Event of Default if: (i) it arises out of an event or circumstance beyond the
reasonable control of any Borrower (for example, but not by way of limitation, a
transfer of ownership interest due to death or incapacity); and (ii) within
sixty (60) days after such Change in Control, such Borrower provides Lender with
information concerning the identity and qualifications of the individual or
individuals who will be in Control, and such individual or individuals shall be
acceptable to Lender, in Lender’s sole discretion.

 

49

 

 



12.11 Collateral Impairment. The entry of any judgment, decree, levy,
attachment, garnishment or other process, or the filing of any Lien against, any
of the Collateral or any collateral under a separate security agreement securing
any of the Obligations, and such judgment or other process shall not have been,
within thirty (30) days from the entry thereof: (i) bonded over to the
satisfaction of Lender and appealed; (ii) vacated; or (iii) discharged, or the
loss, theft, destruction, seizure or forfeiture, or the occurrence of any
material deterioration or impairment of any of the Collateral or any of the
Collateral under any security agreement securing any of the Obligations, or any
material decline or depreciation in the value or market price thereof (whether
actual or reasonably anticipated), which causes the Collateral, in the sole
opinion of Lender acting in good faith, to become unsatisfactory as to value or
character, or which causes Lender to reasonably believe that it is insecure and
that the likelihood for repayment of the Obligations is or will soon be
impaired, time being of the essence. The cause of such deterioration,
impairment, decline or depreciation shall include, but is not limited to, the
failure by any Borrower to do any act deemed reasonably necessary by Lender to
preserve and maintain the value and collectability of the Collateral.

 

13.REMEDIES.

 

Upon the occurrence and during the continuance of an Event of Default, Lender
shall have all rights, powers and remedies set forth in the Loan Documents, in
any written agreement or instrument (other than this Agreement or the Loan
Documents) relating to any of the Obligations or any security therefor, or as
otherwise provided at law or in equity. Without limiting the generality of the
foregoing, Lender may, at its option, upon the occurrence and during the
continuance of an Event of Default, declare its commitments to Borrowers to be
terminated and all Obligations to be immediately due and payable; provided,
however, that upon the occurrence of an Event of Default under either Section
12.6, “Assignment for Creditors”, or Section 12.7, “Bankruptcy”, all commitments
of Lender to Borrowers shall immediately terminate and all Obligations shall be
automatically due and payable, all without demand, notice or further action of
any kind required on the part of Lender. The Borrowers hereby waive any and all
presentment, demand, notice of dishonor, protest, and all other notices and
demands in connection with the enforcement of Lender’s rights under the Loan
Documents, and hereby consent to, and waive notice of release, with or without
consideration, of the Borrowers or of any Collateral, notwithstanding anything
contained herein or in the Loan Documents to the contrary.

 

No Event of Default shall be waived by Lender, except and unless such waiver is
in writing and signed by Lender. No failure or delay on the part of Lender in
exercising any right, power or remedy hereunder shall operate as a waiver of the
exercise of the same or any other right at any other time; nor shall any single
or partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder. There shall be no obligation on the part of Lender to exercise any
remedy available to Lender in any order. The remedies provided for herein are
cumulative and not exclusive of any remedies provided at law or in equity. Each
Borrower agrees that in the event that any Borrower fails to perform, observe or
discharge any of its Obligations or liabilities under this Agreement, the
Revolving Note, and other Loan Documents, or any other agreements with Lender,
no remedy of law will provide adequate relief to Lender, and further agrees that
Lender shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages.

 

50

 

 

14.MISCELLANEOUS.

 

14.1 Obligations Absolute. None of the following shall affect the Obligations of
any Borrower to Lender under this Agreement or Lender’s rights with respect to
the Collateral:

 

(a) acceptance or retention by Lender of other property or any interest in
property as security for the Obligations;

 

(b) release by Lender of all or any part of the Collateral or of any party
liable with respect to the Obligations (other than Borrowers);

 

(c) release, extension, renewal, modification or substitution by Lender of the
Revolving Note, or any note evidencing any of the Obligations; or

 

(d) failure of Lender to resort to any other security or to pursue Borrowers or
any other obligor liable for any of the Obligations before resorting to remedies
against the Collateral.

 

14.2 Entire Agreement. This Agreement and the other Loan Documents: (i) are
valid, binding and enforceable against the each of the Borrowers and Lender in
accordance with its provisions and no conditions exist as to their legal
effectiveness; (ii) constitute the entire agreement between the parties; and
(iii) are the final expression of the intentions of the Borrowers and Lender. No
promises, either expressed or implied, exist between the Borrowers and Lender,
unless contained herein or in the Loan Documents. This Agreement and the Loan
Documents supersede all negotiations, representations, warranties, commitments,
offers, contracts (of any kind or nature, whether oral or written) prior to or
contemporaneous with the execution hereof.

 

14.3 Amendments; Waivers. No amendment, modification, termination, discharge or
waiver of any provision of this Agreement or of the Loan Documents, or consent
to any departure by Borrowers therefrom, shall in any event be effective unless
the same shall be in writing and signed by Lender, and then such waiver or
consent shall be effective only for the specific purpose for which given.

 

14.4 WAIVER OF DEFENSES. THE CREDIT PARTIES WAIVE EVERY PRESENT AND FUTURE
DEFENSE, CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH THE CREDIT PARTIES MAY
HAVE AS OF THE DATE HEREOF TO ANY ACTION BY LENDER IN ENFORCING THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS. THE CREDIT PARTIES WAIVE ANY IMPLIED COVENANT OF
GOOD FAITH AND RATIFY AND CONFIRM WHATEVER LENDER MAY DO PURSUANT TO THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AS OF THE DATE OF THIS AGREEMENT.
THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER GRANTING ANY FINANCIAL
ACCOMMODATION TO BORROWER.

 

14.5 WAIVER OF JURY TRIAL. LENDER AND EACH OF THE CREDIT PARTIES, AFTER
CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES, IRREVOCABLY, THE RIGHT TO TRIAL BY JURY
WITH RESPECT TO ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT, THE REVOLVING NOTE, ANY LOAN DOCUMENT OR ANY
OF THE OBLIGATIONS, THE COLLATERAL, OR ANY OTHER AGREEMENT EXECUTED OR
CONTEMPLATED TO BE EXECUTED IN CONJUNCTION WITH THIS AGREEMENT, OR ANY COURSE OF
CONDUCT OR COURSE OF DEALING IN WHICH LENDER AND BORROWER (OR EITHER GUARANTOR)
ARE ADVERSE PARTIES. THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER GRANTING
ANY FINANCIAL ACCOMMODATION TO BORROWER.

 

51

 

 

14.6 MANDATORY FORUM SELECTION. TO INDUCE LENDER TO MAKE THE LOANS, EACH
BORROWER IRREVOCABLY AGREES THAT ANY DISPUTE ARISING UNDER, RELATING TO, OR IN
CONNECTION WITH, DIRECTLY OR INDIRECTLY, THIS AGREEMENT OR RELATED TO ANY MATTER
WHICH IS THE SUBJECT OF OR INCIDENTAL TO THIS AGREEMENT ANY OTHER LOAN DOCUMENT,
OR THE COLLATERAL (WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH OF CONTRACT OR
TORT) SHALL BE SUBJECT TO THE EXCLUSIVE JURISDICTION AND VENUE OF THE STATE
AND/OR FEDERAL COURTS LOCATED IN BROWARD COUNTY, FLORIDA. THIS PROVISION IS
INTENDED TO BE A “MANDATORY” FORUM SELECTION CLAUSE AND GOVERNED BY AND
INTERPRETED CONSISTENT WITH FLORIDA LAW. EACH BORROWER HEREBY CONSENTS TO THE
EXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT HAVING ITS SITUS
IN SAID COUNTY, AND EACH WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS.
EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND CONSENT
THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, DIRECTED TO A BORROWER, AS APPLICABLE, AS SET FORTH HEREIN IN THE
MANNER PROVIDED BY APPLICABLE STATUTE, LAW, RULE OF COURT OR OTHERWISE.

 

14.7 Assignability. Lender may at any time assign Lender’s rights in this
Agreement, the Revolving Note, any Loan Document, the Obligations, or any part
thereof and transfer Lender’s rights in any or all of the Collateral, and Lender
thereafter shall be relieved from all liability with respect to such Collateral.
In addition, Lender may at any time sell one or more participations in the
Loans. The Credit Parties may not sell or assign this Agreement, any Loan
Document or any other agreement with Lender, or any portion thereof, either
voluntarily or by operation of law, nor delegate any of its duties of
obligations hereunder or thereunder, without the prior written consent of
Lender, which consent may be withheld in Lender’s sole and absolute discretion.
This Agreement shall be binding upon Lender and the Credit Parties and their
respective legal representatives, successors and permitted assigns. All
references herein to a Borrower shall be deemed to include any successors,
whether immediate or remote. In the case of a joint venture or partnership, the
term “Borrower” shall be deemed to include all joint venturers or partners
thereof, who shall be jointly and severally liable hereunder.

 

14.8 Confidentiality. Each of the parties hereto shall keep confidential any
information obtained from the other party (except information publicly available
or in such party’s domain prior to disclosure of such information from the other
party hereto, and except as required by applicable laws) and shall promptly
return to the other party all schedules, documents, instruments, work papers and
other written information without retaining copies thereof, previously furnished
by it as a result of this Agreement or in connection herewith.

 

52

 

 

14.9 Publicity. Lender shall have the right to approve, before issuance, any
press release or any other public statement with respect to the transactions
contemplated hereby made by Borrowers; provided, however, that Borrowers shall
be entitled, without the prior approval of Lender, to issue any press release or
other public disclosure with respect to such transactions required under
applicable securities or other laws or regulations. Notwithstanding the
foregoing, Borrowers shall use their best efforts to consult Lender in
connection with any such press release or other public disclosure prior to its
release and Lender shall be provided with a copy thereof upon release thereof.
Lender shall have the right to make any press release with respect to the
transactions contemplated hereby without Borrowers’ approval. In addition, with
respect to any press release to be made by Lender, Borrowers hereby authorize
and grant blanket permission to Lender to include the Issuing Borrower’s stock
symbol, if any, in any press releases. Borrowers shall, promptly upon request,
execute any additional documents of authority or permission as may be requested
by Lender in connection with any such press releases.

 

14.10 Binding Effect. This Agreement shall become effective upon execution by
Borrowers and Lender.

 

14.11 Governing Law. Except in the case of the Mandatory Forum Selection Clause
in Section 14.6 above, which clause shall be governed and interpreted in
accordance with Florida law, this Agreement, the Loan Documents and the
Revolving Note shall be delivered and accepted in and shall be deemed to be
contracts made under and governed by the internal laws of the State of Nevada,
and for all purposes shall be construed in accordance with the laws of such
State, without giving effect to the choice of law provisions of such State.

 

14.12 Enforceability. Wherever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by, unenforceable or
invalid under any jurisdiction, such provision shall as to such jurisdiction, be
severable and be ineffective to the extent of such prohibition or invalidity,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

14.13 Survival of Borrower’s Representations. All covenants, agreements,
representations and warranties made by any Borrower herein shall,
notwithstanding any investigation by Lender, be deemed material and relied upon
by Lender and shall survive the making and execution of this Agreement and the
Loan Documents and the issuance of the Revolving Note, and shall be deemed to be
continuing representations and warranties until such time as each Borrower has
fulfilled all of its Obligations to Lender, and Lender has been paid in full.
Lender, in extending financial accommodations to Borrowers, is expressly acting
and relying on the aforesaid representations and warranties.

 

14.14 Extensions of Lender’s Commitment and the Revolving Note. This Agreement
shall secure and govern the terms of any extensions or renewals of Lender’s
commitment hereunder and the Revolving Note pursuant to the execution of any
modification, extension or renewal note executed by Borrowers and accepted by
Lender in its sole and absolute discretion in substitution for the Revolving
Note.

 

53

 

 

14.15 Time of Essence. Time is of the essence in making payments of all amounts
due Lender under this Agreement and in the performance and observance by each
Borrower of each covenant, agreement, provision and term of this Agreement.

 

14.16 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument.

 

14.17 Electronic Signatures. Lender is hereby authorized to rely upon and accept
as an original any Loan Documents or other communication which is sent to Lender
by facsimile, telegraphic or other electronic transmission (each, a
“Communication”) which Lender in good faith believes has been signed by a
Borrower and has been delivered to Lender by a properly authorized
representative of a Borrower, whether or not that is in fact the case.
Notwithstanding the foregoing, Lender shall not be obligated to accept any such
Communication as an original and may in any instance require that an original
document be submitted to Lender in lieu of, or in addition to, any such
Communication.

 

14.18 Notices. Any notices, consents, waivers, or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and in each case properly addressed to the party to receive the same in
accordance with the information below, and will be deemed to have been
delivered: (i) if mailed by certified mail, return receipt requested, postage
prepaid and properly addressed to the address below, then three (3) business
days after deposit of same in a regularly maintained U.S. Mail receptacle; or
(ii) if mailed by Federal Express, UPS or other nationally recognized overnight
courier service, next business morning delivery, then one (1) business day after
deposit of same in a regularly maintained receptacle of such overnight courier;
or (iii) if hand delivered, then upon hand delivery thereof to the address
indicated on or prior to 5:00 p.m., EST, on a Business Day. Any notice hand
delivered after 5:00 p.m., EST, shall be deemed delivered on the following
Business Day. Notwithstanding the foregoing, notice, consents, waivers or other
communications referred to in this Agreement may be sent by facsimile, e-mail,
or other method of delivery, but shall be deemed to have been delivered only
when the sending party has confirmed (by reply e-mail or some other form of
written confirmation) that the notice has been received by the other party. The
addresses and facsimile numbers for such communications shall be as set forth
below, unless such address or information is changed by a notice conforming to
the requirements hereof. No notice to or demand on Borrower in any case shall
entitle Borrower to any other or further notice or demand in similar or other
circumstances:

 



54

 

 



If to any Borrower: Wild Craze, Inc.       17 State Street, 22nd Floor   New
York, New York 10004   Attention: Mr. Justin Jarman, CEO   E-Mail:
Justin@wildcrazeinc.com     If to the Lender: TCA Global Credit Master Fund, LP
  1404 Rodman Street   Hollywood, Florida 33020   Attention: Robert Press,
Director   Telephone: (786) 323-1650   Facsimile: (786) 323-1651   E-Mail:
bpress@tcaglobalfund.com     With a Copy to: David Kahan, P.A.   6420 Congress
Ave., Suite 1800   Boca Raton, Florida 33487   Telephone: (561) 672-8330  
Facsimile: (561) 672-8301   E-Mail: david@dkpalaw.com  



14.19 Indemnification. Each Borrower agrees to defend, protect, indemnify and
hold harmless Lender and all of its officers, directors, employees and agents
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (each, a “Lender Indemnitee” and
collectively, the “Lender Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, Proceedings,
judgments, suits, claims, costs, expenses and distributions of any kind or
nature (including, without limitation, the disbursements and the reasonable fees
of counsel for each Lender Indemnitee thereto), which may be imposed on,
incurred by, or asserted against, any Lender Indemnitee (whether direct,
indirect or consequential and whether based on any federal, state or local laws
or regulations, including, without limitation, securities, Environmental Laws
and commercial laws and regulations, under common law or in equity, or based on
contract or otherwise) in any manner relating to or arising out of this
Agreement or any of the Loan Documents, or any act, event or transaction related
or attendant thereto, the preparation, execution and delivery of this Agreement
and the Loan Documents, including, but not limited to, the making or issuance
and management of the Loans, the use or intended use of the proceeds of the
Loans, the enforcement of Lender’s rights and remedies under this Agreement, the
Loan Documents, the Revolving Note, any other instruments and documents
delivered hereunder, or under any other agreement between Borrowers and Lender;
provided, however, that Borrowers shall not have any obligations hereunder to
any Lender Indemnitee with respect to matters caused by or resulting from the
willful misconduct or gross negligence of such Lender Indemnitee. To the extent
that the undertaking to indemnify set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, Borrowers shall
satisfy such undertaking to the maximum extent permitted by applicable law. Any
liability, obligation, loss, damage, penalty, cost or expense covered by this
indemnity shall be paid to each Lender Indemnitee on demand, and, failing prompt
payment, shall, together with interest thereon at the Default Rate from the date
incurred by each Lender Indemnitee until paid by Borrowers, be added to the
Obligations of Borrowers and be secured by the Collateral. The provisions of
this Section shall survive the satisfaction and payment of the other Obligations
and the termination of this Agreement.

 

55

 

 

14.20 Release. In consideration of the mutual promises and covenants made
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound hereby, each
Borrower hereby agrees to fully, finally and forever release and forever
discharge and covenant not to sue Lender, and/or and its parent companies,
subsidiaries, affiliates, divisions, and their respective attorneys, officers,
directors, agents, shareholders, members, employees, predecessors, successors,
assigns, personal representatives, partners, heirs and executors from any and
all debts, fees, attorneys’ fees, liens, costs, expenses, damages, sums of
money, accounts, bonds, bills, covenants, promises, judgments, charges, demands,
claims, causes of action, suits, Proceedings, liabilities, expenses, obligations
or contracts of any kind whatsoever, whether in law or in equity, whether
asserted or unasserted, whether known or unknown, fixed or contingent, under
statute or otherwise, from the beginning of time through the Closing Date,
including, without limiting the generality of the foregoing, any and all claims
relating to or arising out of any financing transactions, credit facilities,
debentures, security agreements, and other agreements including, without
limitation, each of the Loan Documents, entered into by any Borrower with Lender
and any and all claims that any Borrower does not know or suspect to exist,
whether through ignorance, oversight, error, negligence, or otherwise, and
which, if known, would materially affect their decision to enter into this
Agreement or the related Loan Documents. The provisions of this Section shall
survive the satisfaction and payment of the other Obligations and the
termination of this Agreement.

 

14.21 Interpretation. If any provision in this Agreement requires judicial or
similar interpretation, the judicial or other such body interpreting or
construing such provision shall not apply the assumption that the terms hereof
shall be more strictly construed against one party because of the rule that an
instrument must be construed more strictly against the party which itself or
through its agents prepared the same. The parties hereby agree that all parties
and their agents have participated in the preparation hereof equally.

 

14.22 Compliance with Federal Law. The Credit Parties shall: (i) ensure that no
Person who owns a controlling interest in or otherwise controls a Credit Party
is or shall be listed on the Specially Designated Nationals and Blocked Person
List or other similar lists maintained by the Office of Foreign Assets Control
(“OFAC”), the Department of the Treasury, included in any Executive Orders or
any other similar lists from any Governmental Authority, foreign or national;
(ii) not use or permit the use of the proceeds of the Loans to violate any of
the foreign asset control regulations of OFAC or any enabling statute or
Executive Order relating thereto, or any other similar national or foreign
governmental regulations; and (iii) comply, and cause each of such Credit
Party’s Subsidiaries to comply, with all applicable Lender Secrecy Act (“BSA”)
laws and regulations, as amended. As required by federal law and Lender’s
policies and practices, Lender may need to obtain, verify and record certain
customer identification information and documentation in connection with opening
or maintaining accounts or establishing or continuing to provide services.

 

14.23 Joint and Several Liability. The liability of all Borrowers hereunder for
the Obligations, or for the performance of any other term, condition, covenant
or agreement of any Borrower hereunder, shall be joint and several.

 

[REMAINDER OF PAGE LEFT BLANK, SIGNATURE PAGE FOLLOWS.]

 

56

 

 

IN WITNESS WHEREOF, Borrowers and Lender have executed this Credit Agreement as
of the date first above written.

 

BORROWERS:

 

WILD CRAZE, INC., WILD CREATIONS, INC. a Nevada corporation a Nevada corporation

 

By: /s/ Justin Jarman   By: /s/ Justin Jarman           Name: Justin Jarman  
Name: Justin Jarman           Title: CEO   Title: President

 

SNAPTAGZ, LLC,

a Delaware limited liability company

 

By: /s/ Justin Jarman         Name: Justin Jarman         Title: Manager  

 

LENDER:

 

TCA GLOBAL CREDIT MASTER FUND, LP

 

By: TCA Global Credit Fund GP, Ltd.         Its: General Partner         By: /s/
Robert Press     Robert Press, Director  

 

57

 

 

Exhibit A

 

Form of Covenant Compliance Certificate

 

58

 

 

Exhibit B

 

Form of Revolving Note

 

59

 





 

Exhibit C

 

Form of Security Agreement

 

60

 





 

Exhibit D

 

Form of Validity Certificates

 





61

 



 